EXHIBIT 10.4


CONVEYANCE IN LIEU OF FORECLOSURE AGREEMENT
 
THIS CONVEYANCE IN LIEU OF FORECLOSURE AGREEMENT (this "Agreement") is entered
into as of September 20, 2010 (the "Effective Date"), by and between DKVCMT, LLC
and DLVCMT, LLC, each a Delaware limited liability company having its principal
place of business at 40941 Tonapah Road, Rancho Mirage, California 92270
(individually and collectively referred to, and jointly and severally obligated
as, "Borrower"), DONALD P. KNAPP and DALE K. LENINGTON, each an individual
having an address at 40941 Tonapah Road, Rancho Mirage, California 92270
(individually and collectively referred to, and jointly and severally obligated,
as "Guarantor"), and ROIC CLAREMONT CENTER, LLC, a Delaware limited liability
company, having its principal place of business at c/o Retail Opportunity
Investments Corp., 3 Manhattanville Road, 2nd Floor, Purchase, New York 10577
("Lender").
 
R E C I T A L S:
 
A.           Borrower is the owner of that certain real property (the "Land")
located in the City of Claremont, County of Los Angeles, State of California, as
more particularly described in Exhibit A attached hereto, and all buildings and
other improvements (including fixtures) located on the Land (collectively, the
"Improvements").  The Land and the Improvements, together with all rights and
interests appurtenant to the Land and/or the Improvements, are sometimes
referred to herein collectively as the "Real Property".
 
B.           Borrower is also the owner of (a) all machinery, equipment,
furniture, furnishings, supplies and other tangible personal property used in
connection with the Real Property (the "Personal Property"), (b) all development
rights, utility reservations and rights, sewer capacity, water rights, licenses,
permits, warranties, plans and specifications, architectural and engineering
drawings and other intangible property related to the Real Property (the
"Intangible Property"), (c) all leases, subleases, licenses or concession
agreements and all other agreements for occupancy of the Real Property
(collectively, the "Leases"), and (d) rents, profits, issues, fees, deposits,
fees and other income and revenues from the Real Property (collectively, the
"Rents").  The Real Property, Personal Property and Intangible Property are
collectively referred to herein as the "Property."
 
C.           Lender's predecessor in interest made a loan ("Loan") to Borrower
in the original maximum principal amount of Twenty-Five Million Dollars
($25,000,000.00), of which principal in the amount of Nineteen Million
Fifty-Five Thousand Six Hundred Twenty-Two and 72/100 Dollars ($19,055,622.72)
was disbursed to Borrower, which Loan is evidenced by that certain Promissory
Note dated June 28, 2007(the "Note") in the face amount of the Loan.  The Note
is secured by, among other things, that certain (i) Deed of Trust, Assignment of
Leases and Rents, Security Agreement and Fixture Filing (the "Deed of Trust")
which encumbers the Property, dated June 28, 2007 and recorded on July 2, 2007
as Instrument No. 20071575477 in the Official Records of Los Angeles County,
California ("Official Records"), and (ii) Assignment of Leases and Rents dated
June 28, 2007 and recorded July 2, 2007 as Instrument No. 20071575478 in the
Official Records (the "Assignment of Leases").  Certain

 
 

--------------------------------------------------------------------------------

 
obligations of Borrower under the Loan Documents are guaranteed by the
Guarantors.  The Note, the Deed of Trust, the Assignment of Leases and any other
documents and instruments executed by Borrower or Guarantors evidencing,
securing or otherwise relating to the Loan are hereinafter collectively referred
to as the "Loan Documents."
 
D.           Borrower is currently in material default under the terms of the
Loan Documents by, among other things, failing to pay the obligations evidenced
by the Note on the Maturity Date (as defined in the Note)(collectively, the
"Default").  Borrower and Guarantors acknowledge and agree that, as a result of
the Default, Lender has the right to exercise any or all of its rights or
remedies under the Loan Documents.  All indebtedness evidenced or secured by the
Loan Documents is presently due and owing to Lender by Borrower without any
counterclaims, setoffs or defenses whatsoever.
 
E.           As a result of the Default, Lender caused a Notice of Default
("Notice of Default") to be duly recorded on May 24, 2010 in the Official
Records.  Borrower has notified Lender that Borrower is unable or unwilling to
cure the existing Default.
 
F.           Borrower and Guarantor desires to obtain Lender's covenant not to
maintain any suit or action against Borrower for payment of the indebtedness
under the Loan Documents and against Guarantor for the guaranteed obligations,
and, in consideration thereof, Borrower is willing to transfer the Property to
Buyer (as defined below), subject to the Loan.
 
G.           It is the intent of Lender, which intent Borrower acknowledges,
that (i) the transfer of the Property and the Loan to Buyer  as contemplated by
this Agreement shall not cause a merger of Buyer's interest in the Property
acquired hereunder with Lender's interest in the Property under the Deed of
Trust, and (ii) Lender shall retain the ability and right to commence and to
complete a judicial or nonjudicial foreclosure sale subsequent to the Closing
(as defined below) under this Agreement and the transfer of the Property to
Buyer, but Lender for itself and for Buyer and their respective successors and
assigns, agrees not to seek a judgment for a deficiency or any other monetary
judgment against Borrower and/or Guarantors.
 
H.           Borrower understands and acknowledges that: (i) Borrower is not
obligated to enter into this Agreement, but is doing so of Borrower's own free
will without interference, influence or coercion by Lender; (ii) Borrower has
had the opportunity to consult with attorneys, appraisers and accountants of
Borrower's choice for advice concerning the terms of this Agreement, the fair
value of Borrower's interest in the Property and the tax implications of the
transaction contemplated herein; (iii) Lender has pursued a course of fair
dealing and that the transaction contemplated herein is fair and equitable;
(iv) income from the Property is insufficient to pay for the operating expenses
of the Property and the amounts owing under the Loan Documents; and (v) Borrower
and Guarantor are entering into this Agreement to avoid the time, delay, expense
and publicity attendant to foreclosure, and to enjoy the benefits of Lender's
promises and covenants contained herein.
 
A G R E E M E N T:
 
NOW, THEREFORE, for good and valuable consideration, the receipt, fairness and
adequacy of which are hereby acknowledged, Borrower and Lender agree as follows:

 
-2-

--------------------------------------------------------------------------------

 
1.           Certain Definitions.  In addition to the terms defined in the
Recitals and in other Sections of this Agreement, the following terms shall have
the meanings set forth below:
 
"Bankruptcy Code" means the Federal Bankruptcy Code, as amended from time to
time (Title 11 of the United States Code).
 
"Buyer" means ROIC Claremont Center II, LLC, a Delaware limited liability
company.  Borrower hereby acknowledges and agrees that Buyer is an express,
intended third-party beneficiary of this Agreement.
 
"Lender's Policy" means that certain lender's title insurance policy no.
71065372-X49 dated July 2, 2007, issued by the Title Company to Countrywide
Commercial Real Estate, Inc., predecessor in interest to Lender.
 
"Loan Agreement" means that certain Loan Agreement dated as of June 28, 2007
between Borrower and Countrywide Commercial Real Estate, Inc., predecessor in
interest to Lender.
 
"Permissible Exceptions" means (i) the rights of tenants under unrecorded Leases
identified on the Rent Roll attached as Exhibit B hereto, as such tenants only,
and (ii) those exceptions on Schedule B – Part 1 of the Lender's Policy.
 
"Title Company" means Chicago Title Insurance Company.
 
Capitalized terms appearing in this Agreement without definition shall have the
respective meanings given to such terms in the Loan Agreement.
 
2.           Representations, Warranties and Covenants.  Borrower and each
Guarantor hereby, jointly and severally, represents, warrants and covenants to
Lender and Buyer, and each of them, which representations, warranties and
covenants shall be true and correct as of the Effective Date and as of the
Closing Date as if made on the Closing Date, that:
 
2.1           Authorization.  This Agreement and the Closing Documents (as
defined below) constitute valid and legally binding obligations of Borrower
enforceable in accordance with their respective terms.  The execution, delivery
and performance of this Agreement and the other Closing Documents will not
(a) violate or conflict with the organizational documents of Borrower, any
agreement to which Borrower is a party or by which Borrower is bound, or any
law, rule, regulation, judgment, court order or contractual restriction binding
on or affecting Borrower; or (b) result in or require the creation of any lien,
security interest or other charge or encumbrance upon or with respect to any of
the Property.  All consents and approvals which are required in connection with
such conveyances, assignments, execution, delivery and performance have been
duly obtained and given and are in full force and effect.  There have been no
changes, amendments or modifications to the organizational documents since the
date of the closing of the Loan.
 
2.2           Claims.  There are no claims, actions, suits or proceedings
pending or to the knowledge of Borrower, contemplated, with respect to the
Property or Borrower's ownership,

 
-3-

--------------------------------------------------------------------------------

 
management, leasing or operations thereof (including claims of tort, breach of
contract, violation of law or eminent domain).
 
2.3           Disclosure.  Borrower has previously delivered to William J.
Hoffman, as receiver for the Property (herein, the "Receiver"), in accordance
with that certain Order Appointing Receiver entered August 25, 2010 in that
certain action captioned ROIC Claremont Center, LLC, a Delaware limited
liability company, Plaintiff, vs. DKVCMT, LLC, a Delaware limited liability
company; DLVCMT, LLC, a Delaware limited liability company, and Does 1 through
100, inclusive, Superior Court of the State of California, for the County of Los
Angeles, Central District, Case No. BC 439512, all files, correspondence,
documents, agreements, instruments, written materials and written information
pertaining to the Real Property which Borrower, Guarantor and/or their
respective agents have in their possession or control, or can reasonably be
obtained by Borrower, Guarantors and/or their respective agents, including
complete copies of all Contracts (as defined below) (collectively, "Disclosure
Materials").  Borrower is permitted to retain copies of the Disclosure Materials
for Borrower's records.  Borrower has disclosed to Lender all facts and
information known to Borrower that are material to the Property or the
transactions contemplated by this Agreement, including any adverse facts or
information.
 
2.4           Existing Agreements.  Exhibit C attached hereto contains a
complete list of all contracts, arrangements, obligations, agreements or
commitments pertaining to the Property, to which the Property or the owner
thereof is subject, and all amendments thereof (collectively,
"Contracts").  Except as otherwise disclosed in Exhibit C attached hereto (as to
Contracts) and the Lender's Policy (as to Permissible
Exceptions):  (a) [Intentionally Deleted]; (b) none of the Contracts or
Permissible Exceptions has been amended or modified except as disclosed by
Borrower to Buyer in writing prior to Closing; (c) [Intentionally Deleted]; and
(d) Borrower has not assigned or granted a security interest in any of the
Property, Contracts or Permissible Exceptions to anyone other than
Lender.   Lender acknowledges and agrees that Borrower shall not be required to
expend money to release any lien or encumbrance with respect to the Property
unless such lien or encumbrance arises after September 1, 2010 as a result of
any act of any Borrower, any Guarantor or any of their agents, or at the request
of any Borrower, any Guarantor or any of their agents.
 
2.5           Leases and Rents.
 
2.5.1           Exhibit B attached hereto is a true, complete and accurate copy
of Borrower's rent roll for the Real Property (the "Rent Roll") which has been
generated in the ordinary course of Borrower's business.  There are no leases,
subleases, licenses or concession agreements or other agreements for occupancy
of the Real Property other than the Leases on the attached Rent Roll.  All of
the information set forth on the attached Rent Roll is true, accurate and
complete in all material respects.  Except as set forth on the Rent
Roll:  (a) [Intentionally Deleted], (b) to Borrower's actual knowledge, without
independent investigation, no default has occurred and no event has occurred
that with notice or lapse of time or both would constitute a default under any
of the Leases except as disclosed by Borrower to Lender in writing prior to the
Closing, (c) none of the Leases has been amended or modified except as disclosed
by Borrower to Lender in writing prior to Closing, (d) to Borrower's actual
knowledge, without independent investigation, each of the Leases is in full
force and effect, and (e) to Borrower's actual

 
-4-

--------------------------------------------------------------------------------

 
knowledge, without independent investigation, all tenant improvement allowances
and other concessions granted by Borrower under the Leases have been paid in
full.  Other than as specifically set forth in the Leases, no person or entity
has an option or contractual right to purchase all or any portion of the Real
Property, and no person or entity has an option or contractual right to lease
any portion of the Real Property.  All security deposits held or controlled by
Borrower as of the Effective Date (collectively, the "Security Deposits") and
paid by each tenant at the Property under the Leases currently held by, or under
the control of, Borrower are set forth on the attached Rent Roll.
 
2.5.2           Without limiting the generality of the foregoing, with respect
to that certain Prime Lease dated May ___, 2010 (sic) between Borrower and
Chrysler Group Realty Company LLC (the "Chrysler Lease") that:  (a) the Chrysler
Lease has been terminated and is of no further force or effect, and (b) no party
has any rights or obligations under the Chrysler Lease.
 
2.6           Environmental Condition.  The Property does not contain any
Hazardous Substances.  Borrower (a) has not conducted or authorized the
generation, transportation, storage, treatment or disposal at the Property, of
any Hazardous Substances; (b) is not aware of any pending or threatened
litigation or proceedings before any administrative agency in which any person
or entity alleges the presence, release, threat of release, or placement on or
in any portion of the Property any Hazardous Substances; and (c) has not
received any written notice that any governmental authority or any employee or
agent thereof is investigating whether there is, or has determined that there
has been (i) a presence, release, threat of release, or placement on, under or
in the Property of any Hazardous Substances, or (ii) any generation,
transportation, storage, treatment or disposal at the Property of any Hazardous
Substances.  Except as disclosed in the environmental report(s) delivered to
Lender's predecessor in interest in connection with the making of the Loan,
there have been no communications or agreements between Borrower and any
governmental authority or agency (federal, state or local) or any private
entity, including, without limitation, any prior owners of the Property,
relating in any way to (i) the presence, release, threat of release, or
placement on or in the Property of any Hazardous Substances, or (ii) any
generation, transportation, storage, treatment, or disposal at the Property of
any Hazardous Substances.
 
2.7           Value of Property; Financial Information.  The fair market value
of the Property is less than the indebtedness evidenced by the Note and secured
by the Deed of Trust.  All financial statements and information delivered to
Lender or Buyer are full, true and correct in all material respects.  Borrower
does not intend to hinder, delay or defraud any of Borrower's creditors in
anticipation of seeking relief under the Bankruptcy Code.
 
2.8           Confirmation.  The recitals to this Agreement are true and
correct.  The Loan Documents are in full force and effect.  Borrower and
Guarantor do not have any defenses of any nature whatsoever to the Default, nor
shall this Agreement or the transactions contemplated by this Agreement give
rise to any such defenses.
 
2.9           Transfer of Security Deposits and Account.

 
-5-

--------------------------------------------------------------------------------

 
2.9.1           Borrower has informed Lender that the current tenants of the
Property delivered to Borrower the Security Deposits set forth on the Rent Roll,
but that Borrower does not have funds to deliver those security deposits to
Buyer.  Borrower acknowledges and agrees that Borrower shall retain all
liability to such tenants with respect to those Security Deposits, but Borrower
shall not have any liability to Lender or Buyer with respect to such security
deposits.
 
2.9.2           Concurrently with the execution of this Agreement, Borrower
shall transfer to Lender or Buyer its interest in and to any and all bank,
security deposit or real estate tax escrow accounts relating to the Property
(collectively, the "Account") and Borrower hereby consents to the acceptance by
the Lender of the assets contained in any such Account.
 
2.9.3           Notwithstanding the provisions of this Section 2.9 or any other
Section of this Agreement or the Closing Documents, neither Lender nor Buyer
hereby or thereby assumes the liability of Borrower to any tenant for the return
of any Security Deposit.
 
2.10           No New Agreements.  Borrower shall not enter into any new Leases
or Contracts, nor amend or terminate any existing Leases or Contracts, without
Lender's prior written consent.  If Buyer has given Borrower written notice that
Buyer disapproves any Contract, then Borrower shall, as of the Closing Date,
terminate such Contract(s) and pay all sums due thereunder.
 
2.11           Termination of Management Agreement.  Borrower shall, as of the
Closing Date, terminate the management agreement for the Property.  Borrower
shall retain full responsibility for the payment of all sums due under such
management agreement, and Lender and Buyer expressly disclaim any responsibility
or liability for the payment of such sums.
 
2.12           Operation of the Property.
 
2.12.1           [Intentionally Omitted]
 
2.12.2           At Lender's request, Borrower and Guarantor shall cooperate
with and assist Lender in matters pertaining to a transition in management and
operation of the Property.  Without limiting the foregoing, promptly following
the Effective Date, to the extent that the same has not been previously
delivered to the Receiver, Borrower shall deliver to Lender all information in
the possession or control of Borrower concerning the use, operation, ownership,
maintenance and repair of the Property, including, without limitation, all
currently effective licenses, registrations, permits and other authorizations,
all service and maintenance contracts and agreements, warranties,
construction-related documents (including without limitation contracts, lien
releases, payment records and documents related to actual or potential
mechanic's lien claims), operating statements, and the most current real
property tax bills relating to the Property.  Borrower shall cooperate with the
reasonable requests of Lender in obtaining and providing all such information
not in the possession of Borrower.  The foregoing shall in no way limit or
condition Lender's right to rely on each of the representations and warranties
set forth in this Agreement or any document or instrument executed in connection
herewith.  The obligations of Borrower and Guarantor under this Section 2.12.2
shall survive Closing.

 
-6-

--------------------------------------------------------------------------------

 
3.           Conditions Precedent.
 
3.1           Conditions Precedent to Obligations of Lender.  The obligations of
Lender under this Agreement are, at Lender's option, subject to the fulfillment
of the following conditions:
 
3.1.1           Performance.  As of the Closing Date, Borrower and Guarantor
shall have performed and complied with each and all of the covenants and
conditions to be performed and complied with by Borrower prior to and at the
Closing pursuant to the provisions of this Agreement, and, without limitation,
the representations and warranties set forth in Section 2 hereof shall be true
and accurate in all material respects on the Closing Date as if made as of the
Closing Date.
 
3.1.2           Title.  On the Closing Date, the Title Company shall issue or
commit to issue (a) to Lender, an endorsement to the Lender's Policy which adds
no new exceptions to title and insures the Deed of Trust as a valid first lien
on the Property, and an anti-merger of estates endorsement to the Lender's
Policy (collectively, the "Lender Title Endorsements") and (b) to Buyer an
owner's policy of title insurance with extended coverage in form and substance
satisfactory to Buyer (the "Buyer's Title Policy").
 
3.1.3            [Intentionally Deleted]
 
3.1.4            [Intentionally Deleted]
 
3.1.5           UCC Search.  Prior to the Closing Date, Lender shall have
received a UCC search of the records of the Delaware Secretary of State showing
that there exists no security interests in the Personal Property or the
Intangible Property other than the liens of Lender pursuant to the Loan
Documents.
 
3.1.6           Opinion.  On the Closing Date, Lender shall have received an
opinion from legal counsel to Borrower and Guarantor that this Agreement and
each of the documents to be executed and delivered at the Closing by Borrower or
any of Guarantors are valid and legally binding obligations of Borrower or such
Guarantor, as applicable, and enforceable in accordance with their respective
terms.
 
3.2           Failure of Conditions Precedent.  If any of the conditions set
forth in Section 3.1 hereof have not been satisfied by the date set forth
therein for the satisfaction of such condition, and the condition has not been
waived by Lender in writing shall have the right, by written notice to Borrower
and Guarantor, to terminate this Agreement and the obligations of the parties
hereunder, but such termination shall not release any party from liability for
any breach of this Agreement occurring prior to such termination.  No such
termination of this Agreement shall affect or diminish in any way the liability
and obligations of Borrower and Guarantors under any Loan Document.
 
4.           Closing of Transaction.
 
4.1           Closing.  Subject to the terms and conditions hereof, the closing
of the transactions contemplated by the Agreement (the "Closing") shall occur on
the Closing Date.

 
-7-

--------------------------------------------------------------------------------

 
The Closing shall occur on or before September 24, 2010 (the "Closing
Date").  Time is expressly of the essence with respect to the Closing Date and
if the Closing has not occurred on or before the Closing Date, this Agreement
shall be null and void.  The parties agree to execute such escrow instructions
as Lender or the Title Company may reasonably require to carry out the Closing
in accordance with this Agreement; provided, however, in the event of any
conflict between the terms of this Agreement and the terms of such escrow
instructions, the terms of this Agreement shall govern.
 
4.2           Monies to Borrower or Guarantors.  At Closing, Lender shall
deliver into escrow with the Title Company the sum of Seventy-Five Thousand
Dollars ($75,000.00) on account of Borrower's attorney's fees, closing costs and
related expenses (the "Lender Payment").  The Lender Payment shall be held in
escrow pursuant to those certain escrow instructions of even date herewith among
Lender, Borrower and Guarantor (the "Lender Escrow Instructions").  Except for
the delivery of the Lender Payment into escrow, no monies, cash or amounts of
any kind shall be received by or payable to Borrower or Guarantor at the
Closing.
 
4.3           Delivery of Cash and Accounts.  On the Closing Date, Borrower
shall deliver to Lender (a) checks, if any, received from the tenants in payment
of all Rents accruing on and after the Closing Date; and (b) a cashier's or
certified check payable to Lender in the amount of the amounts of all Rents
accruing on and after the Closing Date for which Borrower has previously
received and deposited or cashed checks from the tenants, plus (iii) all amounts
remaining in any operating accounts and any other bank accounts related to the
Property, if any.
 
4.4           Casualty and Condemnation.  In the event of any fire, casualty or
other destruction of any Real Property or any condemnation or threatened
condemnation relating to any part of the Property prior to Closing, Lender shall
have the option to either (a) terminate this Agreement or (b) receive the
proceeds of any casualty insurance or condemnation award, as the case may be, in
which case such proceeds actually received shall be applied against the Loan in
accordance with the terms and conditions of the Loan Documents and then this
Agreement will continue in full force and effect.
 
4.5           Borrower's Insurance.  In the event that either (a) a Borrower's
casualty and liability insurance coverage related to the Property cannot be
assigned to Buyer, or (b) Lender or Buyer elects to obtain separate insurance
coverage and instructs Borrower to cancel its insurance related to the Property
as of the Closing Date, Borrower shall assign to Lender all rights of Borrower
to a refund, if any, of any prepaid insurance premiums refundable upon such
cancellation.
 
4.6           Deliveries at Closing.
 
4.6.1           Borrower shall deliver, or cause to be delivered, to Lender
and/or Buyer on or before the Closing Date:
 
 
(a)
a grant deed in the form of Exhibit D attached hereto (the "Deed");

 
 
(b)
a bill of sale and assignment in the form of Exhibit E attached hereto (the
"Bill of Sale");


 
-8-

--------------------------------------------------------------------------------

 
 
(c)
a release in the form of Exhibit F-1 attached hereto executed by Borrower and
Guarantor (the "Release of Lender");

 
 
(d)
a request for dismissal in the form of Exhibit G attached hereto, signed by
Borrower's counsel, which Borrower expressly authorizes Lender to file with the
Superior Court of the State of California, for the County of Los Angeles;

 
 
(e)
an estoppel affidavit in the form of Exhibit H attached hereto (the "Estoppel
Affidavit");

 
 
(f)
a certification of non-foreign status in the form of Exhibit H attached hereto
and a California Franchise Tax Board Form 590 in the form of Exhibit I attached
hereto (collectively, the "FIRPTA/FTB Certificate");

 
 
(g)
such transfer declarations, disclosure statements, evidence of due formation and
organization, evidence of due authorization, execution and delivery and other
documentation that may be required by law or as may be reasonably required by
Lender, the Title Company or Buyer;

 
 
(h)
to the extent not previously delivered to the Receiver, the Disclosure
Materials, the original Contracts and a current Rent Roll certified by Borrower
and Guarantors to be true, correct and complete as of the business day
immediately preceding the Closing Date;

 
 
(i)
to the extent available and not previously delivered to the Receiver,, (i) plans
and specifications and drawings for the improvements on the Real Property,
stamped by appropriate governmental agencies to show approval thereby, (ii) a
complete set of all building plans and specifications and other construction
documents, together with all assignment and/or authorization documents and
letters as may be necessary or requested by Lender with regard to any architect
or engineer's work, and (iii) any other documents or instruments evidencing or
constituting Intangible Property;

 
 
(j)
all keys for the Property, including the keys for any machinery, equipment or
other Personal Property and any individual space and any office, storage or
other facilities used in connection with the Property, which keys shall be
properly tagged for identification;

 
 
(k)
any entry cards or opening devices for any security gates or garages in the
Property;

 
 
(l)
[Intentionally Deleted]

 
 
(m)
a notice to each holder of a utility deposit in form satisfactory to Lender
instructing such holder to pay any refund thereof to Buyer;


 
-9-

--------------------------------------------------------------------------------

 
 
(n)
if and only if applicable, a cashier's check payable to Buyer drawn on each bank
with which the Account is maintained, or a confirmed wire transfer, in the
amount payable to Buyer pursuant to Section 2.9 above, together with an
accounting as required by Section 2.9 above;

 
 
(o)
a notice to each tenant under a Lease in the form of Exhibit J attached hereto,
executed by Borrower informing the tenant of the change of ownership;

 
 
(p)
possession of all of the Property; and

 
 
(q)
evidence that Borrower has terminated the Contracts disapproved by Buyer under
Section 2.10 above and the management agreement referred to in Section 2.11
above, and has paid all sums due thereunder.

 
With respect to the following documents to be signed by Dale K. Lenington,
Lender agrees to close on faxed or scanned signatures (i.e., portable document
format (.pdf)) for Dale K. Lenington:  this Agreement, Release of Lender,
Estoppel Affidavit and Title Company owner's affidavit (collectively, the
"Lenington Documents").  With respect to the following documents to be signed by
Donald P. Knapp, Lender agrees to close on faxed or scanned signatures (i.e.,
portable document format (.pdf)) Donald P. Knapp:  FIRPTA/FTB Certificates for
each Borrower and Title Company owner's affidavits for each Borrower.  For
purposes of Closing, with respect to the signature of Dale K. Lenington on the
Release of Lender and Estoppel Affidavit, Lender will accept the Release of
Lender and the Estoppel Affidavit without a notary acknowledgment.  For purposes
of Closing, with respect to the signature of Donald P. Knapp on the Release of
Lender, Lender will accept the Release of Lender without a notary
acknowledgment.  For the avoidance of doubt, all of the Lenington Documents and
the Release of Lender with respect to Donald P. Knapp shall be effective upon
Closing although Lender may not have received original, notarized signatures for
Dale K. Lenington and Donald P. Knapp.  Borrower and Guarantor agree to deliver
the original Lenington Documents and the aforementioned documents to be signed
by Donald P. Knapp, except for the notary acknowledgment on the Release of
Lender and the Estoppel Affidavit, to Lender or Lender's counsel within five (5)
Business Days after the Effective Date.
 
4.6.2           As a condition precedent to the obligations of Borrower and
Guarantor under this Agreement, Lender shall deliver the following into escrow
with the Title Company to be held and released by the Title Company pursuant to
the Lender Escrow Instructions:
 
 
(a)
a release in the form of Exhibit F-2 attached hereto; and

 
 
(b)
the Lender Payment.

 
4.7           Reserve/Escrow Account.  Borrower acknowledges and agrees that any
balance in any reserve or escrow account maintained by Lender in connection with
the Loan

 
-10-

--------------------------------------------------------------------------------

 
shall be retained by Lender to be applied on account of the Loan obligations as
determined by Lender in Lender's sole and absolute discretion.
 
4.8           Recording and Delivery of Deed.  Subject to the fulfillment of the
terms and conditions set forth herein, the parties shall direct Title Company to
immediately cause the Deed to be recorded in the Official Records and to deliver
the Lender Title Endorsements to Lender and the Buyer Title Policy to Buyer
concurrently therewith.
 
4.9           Closing Costs.  Buyer shall pay (a) any documentary transfer tax
with respect to the Deed, (b) the cost of recording the Deed, (c) any escrow
fees or charges incurred in connection with this transaction; and (d) the cost
of the Buyer Title Policy.  Lender shall pay the cost of the Lender Title
Endorsements.  Except as set forth in the preceding sentences, each party shall
bear their own costs in connection with this Agreement.
 
4.10           [Intentionally Deleted]
 
4.11           Obligations of Lender to Third Parties.  Borrower acknowledges
and agrees that acceptance by Lender or Buyer of title to the Property pursuant
to the terms of this Agreement shall not create any obligations on the part of
Lender or Buyer, or any of their respective successors and assigns, to third
parties which may have claims, demands, or causes of action of any kind against
Borrower or any portion of the Property, and except as provided herein and for
the rights of any third parties under Contracts which Lender or Buyer elects to
assume, Lender does not assume or agree to discharge any such claims, demands or
causes of action which were made or arose prior to the Closing.  Except as
expressly set forth in this Agreement, no person or entity not a party to this
Agreement shall have any "third party beneficiary" rights or any other rights
hereunder.  Moreover, Lender has not agreed, and will not agree, to assume or
incur any liability or responsibility with respect to:  (a) any expenses or
income or sales taxes incurred or accrued by Borrower prior to the date of
recording of the Deed or the completion of any Foreclosure Action (as defined
below), or (ii) except as expressly set forth in the Closing Documents, any
other obligation or liability of Borrower.
 
5.           Covenant Not to Sue.
 
5.1           Covenant Not to Sue.
 
5.1.1           If and only if the Closing occurs and the Lenington Documents
bearing original signatures and notary acknowledgments for Dale K. Lenington,
are delivered to Lender, then, at such time, Lender, for itself and for Buyer
and their respective successors and assigns, shall be deemed to have covenanted
and agreed, except as expressly set forth herein, not to bring, file, commence
or maintain any action, suit, claim or cause of action against Borrower and/or
Guarantors with respect to any obligation under the Loan Documents including any
deficiency (with the exception of mandatory counter or cross-claims); provided,
however, that the foregoing covenant and agreement shall in no event extend to
(x) the continuing liabilities and obligations of Borrower and Guarantors
relating to, arising out of, or in connection with the breach of any
representation, warranty, indemnity, covenant or agreement set forth in this
Agreement or any of the documents or instruments delivered at Closing, (y) any
Borrower indemnities in favor of Lender under any Loan Document for matters
arising before the Closing,

 
-11-

--------------------------------------------------------------------------------

 
or (z) the obligations of Guarantor under that certain Environmental Indemnity
Agreement dated as of June 28, 2007 executed by Guarantor in favor of Lender's
predecessor in interest, except to the extent solely relating to acts or
omissions that first occur after Closing.; and, provided further, that the
foregoing covenant and agreement in this Section 5.1.1 shall be void from its
inception, if:
 
 
(a)
Borrower and/or Guarantor shall take any act or make any claim of rescission of
this Agreement or make any other claim which is inconsistent with this
Agreement; or

 
 
(b)
a court of competent jurisdiction determines that (or any claim is made by
Borrower, Guarantor or any third party, other than Lender or Buyer in
bankruptcy, that) the transfer of the Property to Buyer or the receipt of any
funds by any party hereunder constitutes a preference or a fraudulent
conveyance, or otherwise sets aside or holds ineffective such transfer of the
Property or such funds; or

 
 
(c)
Borrower and/or any Guarantor file for protection under the U.S. Bankruptcy Code
within twelve (12) months after Closing; or

 
 
(d)
Lender has not received the Lenington Documents bearing original signatures and
notary acknowledgments for Dale K. Lenington, are delivered to Lender in
accordance with the Lender Escrow Instructions on or before October 15, 2010.

 
The foregoing covenant and agreement shall not defeat, limit or otherwise affect
any right of Lender to commence or complete foreclosure proceedings under the
Deed of Trust or any of the other Loan Documents.
 
5.1.2           Borrower and Guarantors acknowledge and agree that, subject to
the covenant not to sue set forth above, although Borrower will convey the
Property to Buyer subject to the lien of the Deed of Trust, Borrower's
obligations under the Note and the other Loan Documents remain in full force and
effect, to enable Lender to foreclose the Deed of Trust if Lender elects to do
so in Lender's sole and absolute discretion.
 
6.           Bankruptcy.
 
6.1           Borrower and Guarantor hereby acknowledges and agrees that, in
consideration of the recitals and mutual covenants contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, in the event Borrower and/or Guarantor shall (a) file a
petition for relief with any bankruptcy court or otherwise be the subject of any
petition filed under the Bankruptcy Code, (b) be the subject of any order for
relief issued under the Bankruptcy Code, (c) file or be the subject of any
petition seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief for debts, (d) have sought or
consented to or acquiesced in the appointment of any trustee, receiver,
conservator or liquidator, (e) be the subject of any order, judgment or decree
entered by any court of competent jurisdiction approving a petition filed
against such party for any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar

 
-12-

--------------------------------------------------------------------------------

 
relief under any present or future federal or state act or law relating to
bankruptcy, insolvency or relief for debts, then neither Borrower nor Guarantor
shall raise any objection or defense of any kind or nature or otherwise prevent,
hinder or delay (i) any attempt by Lender to obtain relief from any automatic
stay imposed by Section 362 of the Bankruptcy Code, or otherwise, or (ii) the
exercise by Lender of any or all of the rights and remedies otherwise available
to Lender, as provided in the applicable Loan Documents, as hereby amended, and
as otherwise provided by law.
 
6.2           Borrower and Guarantor hereby acknowledge and agree
that:  (i) this Agreement is of considerable benefit to Borrower and Guarantor;
(ii) this Agreement allows Borrower and Guarantor to fully settle and resolve
the obligations owed to the Lender, subject to the terms contained in this
Agreement; (iii) Borrower and Guarantor have received substantial legal and
financial accommodations from the Lender under this Agreement; (iv) the value of
the Property is less than the debt that is secured by the Property; and
(v) Lender is entering into this Agreement in reliance on representations of
Borrower and Guarantor in this Agreement.  Borrower and Guarantor also hereby
represent and warrant to Lender and acknowledge and agree as
follows:  (a) Borrower and Guarantor do not currently intend to file a
bankruptcy petition and have no intention of seeking a non-consensual plan of
reorganization in any bankruptcy forum; (b) any attempt to sell the Property or
otherwise reorganize Borrower's financial affairs and to pay and perform
Borrower's obligations to Lender would be fruitless and impracticable to
achieve; (c) any filing by Borrower of a voluntary petition in bankruptcy or the
exercise of like or similar rights by Borrower prior to satisfaction in full of
the indebtedness to Lender under the Loan Documents would be inconsistent with
and contrary to the intentions of the parties hereto and made only with the
intention of hindering or delaying Lender in the enforcement of Lender's rights
as a secured creditor; (d) Borrower cannot formulate or implement a successful
plan of reorganization in any such proceeding (whether in bankruptcy or under a
like proceeding) which would adequately and sufficiently protect the rights of
Lender or enable Borrower to satisfy Borrower's obligations to Lender; (e) in
light of the foregoing, any such filing would be made in bad faith, as such term
is used by courts in construing the Bankruptcy Code, as to Lender and only with
the intention to hinder or delay Lender from exercising its rights and remedies
as to the obligations of Borrower to Lender (whether hereunder or otherwise) and
the Property (and/or other collateral) securing such obligations; (f) in light
of the foregoing, if any voluntary or involuntary proceeding in bankruptcy or
under like laws granting relief to Borrower is filed by or against Borrower,
Lender shall, in addition to any other rights or remedies set forth in this
Section 6 or otherwise in this Agreement, have the right to seek and obtain
immediate relief from any stay and to have the exclusivity period for the filing
of any plan of reorganization terminated, and Borrower hereby waives any
objection or opposition in any manner to the relief requested by Lender or the
termination of any such exclusivity period in a bankruptcy proceeding; and
(g) Borrower shall not solicit, assist or encourage any third party to file an
involuntary bankruptcy petition against Borrower.  Lender is relying on, among
other things, the representations, warranties and covenants contained in this
Section 6.2 in entering into this Agreement.
 
7.           Consent to Foreclosure.
 
7.1           General.  Without in any way limiting the terms and provisions of
Section 5.1 hereof, Borrower and Guarantor acknowledge and agree that Lender has
commenced

 
-13-

--------------------------------------------------------------------------------

 
a Foreclosure Action in connection with the Loan and the Property and that, at
any time, if Lender, in Lender's sole and absolute discretion, determines that
it is in Lender's best interest to do so, Lender shall be entitled under this
Agreement, without any prior notice whatsoever to Borrower, to (a) prosecute
through completion, in Lender's sole discretion, a judicial or non-judicial
foreclosure action or public sale under applicable law pursuant to the Deed of
Trust and Assignment of Leases (a "Foreclosure Action") and to have the Property
sold in one or more foreclosure or public sales (as the case may be), and
(b) obtain any judicial order confirming or approving any such sale(s), but in
no event shall Lender or Buyer seek any monetary or deficiency judgment against
Borrower or Guarantors.  In connection with any Foreclosure Action, if requested
by Lender, Borrower shall, as applicable (which applicability shall be
determined by Lender in Lender's sole discretion):  (i) accept service of
process from Lender of a summons and complaint and/or notice of hearing or
public sale; and (ii) execute and deliver to Lender any one or more of the
following:  (A) a notice and acknowledgement of receipt of summons and complaint
and/or notice of hearing or public sale, (B) a waiver of right to notice and
hearing and/or public sale, (C) a consent decree of foreclosure, (D) any
acknowledgment that the sale(s) were commercially reasonable dispositions of the
Property after sale(s) any waiving any rights in opposition thereto that might
otherwise exist, (E) a consent order authorizing foreclosure, and (F) any other
document, instrument, pleading, notice or writing Lender may deem necessary to
prosecute to completion and/or effectuate any Foreclosure Action or the purpose
and intent of this Agreement (collectively, the "Consensual Foreclosure
Materials").  Borrower shall raise no objection or defense and shall take no
action to hinder, delay or otherwise interfere with (including, without
limitation, the commencement of any action for injunctive relief), object to or
appeal any Foreclosure Action or any sale(s) of the Property or Lender's
prosecution of any Foreclosure Action, the entry of any judgment or the
confirmation of any sale(s) of any of the Property.  With respect to any such
Foreclosure Action, Borrower agrees to cooperate in the submission, preparation
or execution of any documents reasonably necessary or reasonably required for
the expeditious prosecution of such Foreclosure Action as reasonably determined
by the Lender.  The covenant contained in this Section 7 shall survive the
Closing or any termination of this Agreement, provided that the Covenant Not to
Sue given by Lender in Section 5.1 of this Agreement remains in force.
 
7.2           Receivership.
 
7.2.1           Borrower and Guarantor acknowledge and agree that a receiver has
been appointed with respect to and is in possession of the Property, that such
receiver shall remain in possession of the Property, Borrower and Guarantors
shall not object to the appointment of the receiver or commence any action
seeking the removal or disqualification of the receiver.
 
7.2.2           Promptly after the Closing, Lender shall (a) cause the
receivership that is currently in place at the Property to be terminated, and
(b) dismiss that certain action captioned ROIC Claremont Center, LLC, a Delaware
limited liability company, Plaintiff, vs. DKVCMT, LLC, a Delaware limited
liability company; DLVCMT, LLC, a Delaware limited liability company, and Does 1
through 100, inclusive, Superior Court of the State of California, for the
County of Los Angeles, Central District, Case No. BC 439512.

 
-14-

--------------------------------------------------------------------------------

 
8.           Acknowledgments.  Borrower and Guarantors each acknowledge and
agree that as of the date of this Agreement the Loan Documents are in full force
and effect and are the valid and legally binding obligations of the Borrower,
and Guarantors, as applicable, free from all legal and equitable defenses,
offsets and counterclaims.  Borrower and Guarantors each hereby ratify and
confirm their respective liabilities, obligations and agreements under all of
the Loan Documents, except as may be specifically and expressly modified by this
Agreement, and the liens and security interests created thereby, and acknowledge
that (a) Borrower is in default of its liabilities and obligations under the
Loan Documents and that neither Borrower nor Guarantors have any defenses,
claims, counterclaims or set-offs of any kind or nature whatsoever to the
enforcement by Lender of the liabilities, obligations and agreements contained
in the Loan Documents, and each hereby forever waive any right to assert any
such defense, claim, counterclaims, or setoff, (b) Lender has fully performed
all obligations to Borrower and/or the Guarantors that Lender may have had or
has on and as of the Effective Date, and (c) Lender does not waive, diminish or
limit any term or condition contained in any of the Loan Documents, except as
specifically and expressly set forth in this Agreement.
 
9.           Notices.  All notices and communications to any party hereunder
shall be in writing and shall be deemed properly given if delivered personally
or sent by Federal Express or similar generally recognized overnight carrier
regularly providing proof of delivery to the following addresses or at such
other address as such party may specify from time to time by notice to the other
parties:
 
 
To Buyer or Lender:
ROIC Claremont Center, LLC

 
c/o Retail Opportunity Investments Corp.

 
3 Manhattanville Road, 2nd Floor

 
Purchase, New York  10577

 
Attention:  Chief Financial Officer

 
 
With a copy to:
Allen Matkins Leck Gamble Mallory & Natsis LLP

 
Three Embarcadero Center, 12th Floor

 
San Francisco, California  94111-4074

 
Attention:  Stephen P. Lieske, Esq.

 
To Borrower or Guarantor:DKVCMT LLC
 
 
DLVCMT LLC

 
Donald P. Knapp

 
Dale K. Lenington

 
40941 Tonapah Road

 
Rancho Mirage, California  92270

 
For the avoidance of doubt, one notice addressed to each of the aforementioned
Borrower and Guarantor parties shall be sufficient with respect to any notice to
be sent to Borrower and Gurantor.

 
-15-

--------------------------------------------------------------------------------

 
With a copy to:                               Soukup & Schiff, LLP
  1801 Century Park East, Suite 470
   Los Angeles, California  90067
   Attention:  John F. Soukup, Esq.
 
Any notice so given by overnight courier shall be deemed to have been given as
of the date of delivery (whether accepted or refused) established by the
overnight carrier's proof of delivery.  Any such notice not so given shall be
deemed given upon receipt of the same by the party to whom the same is to be
given.
 
10.           Miscellaneous.
 
10.1           Entire Agreement.  This Agreement and the Closing Documents
supersede any prior agreement, oral or written, and contain the entire agreement
among Lender, Buyer and Borrower with respect to the subject matter hereof.  No
subsequent agreement, representation or promise made by or to any party hereto
shall be of any effect unless made in writing by the party to be bound
thereby.  Any amendment to this Agreement shall be in writing signed by all
parties hereto.  Neither this Agreement nor any of the documents and instruments
delivered at Closing shall create any rights in any third party (other than
Buyer) and may be amended by the parties hereto as set forth herein without
liability to any third party.
 
10.2           Further Assurances.  Borrower and Guarantor shall, whenever and
as often as it shall be requested to do so by Lender or Buyer, cause to be
executed, acknowledged or delivered any and all such further instruments and
documents as may be necessary or proper, in the reasonable opinion of Lender or
Buyer, in order to carry out the intent and purpose of this Agreement.
 
10.3           Construction.  This Agreement and the Closing Documents shall be
construed as a whole and in accordance with their fair meaning.  Captions and
organizations are for convenience only and shall not be used in interpreting
this Agreement or the Closing Documents.  Whenever the words "including",
"include" or "includes" are used in this Agreement or the Closing Documents,
they shall be interpreted in a non-exclusive manner as though the words "without
limitation" immediately followed the same.  Masculine, feminine, or neuter
gender and the singular and the plural number, shall each be considered to
include the other whenever the context so requires.  If any party consists of
more than one person, each such person shall be jointly and severally liable.
 
10.4           No Waiver.  The waiver by any party of the performance of any
covenant, condition or promise shall not invalidate this Agreement, nor shall it
be construed a waiver by any other party or of any other covenant, condition or
promise.  The waiver by any party of the time for performing any act shall not
be considered a waiver of the time for performing any other act or an identical
act required to be performed at a later time.  No waiver shall be enforceable
against any party unless signed by such party in writing.
 
10.5           Governing Law.  This Agreement and the Closing Documents shall be
construed in accordance with and governed by the laws of the State of California
(without taking into account conflicts of law).

 
-16-

--------------------------------------------------------------------------------

 
10.6           Counterparts.  This Agreement and the Closing Documents may be
executed in any number of counterparts so long as each signatory hereto or
thereto executes at least one such counterpart.  Each such counterpart shall
constitute one original but all such counterparts taken together shall
constitute one and the same instrument. The parties agree that faxed or scanned
(i.e., portable document format (.pdf)) signatures may be used to expedite the
transaction contemplated by this Agreement.  Each party intends to be bound by
its faxed or scanned signature and each is aware that the other will rely on the
faxed or scanned signature and each acknowledges such reliance and waives any
defenses to the enforcement of the documents effecting the transaction
contemplated by this Agreement based on a faxed or scanned signature.
 
10.7           Controversy.  In the event of any controversy, claim or dispute
between the parties hereto affecting or relating to the purposes or subject
matter of this Agreement or the documents and instruments executed and delivered
at Closing, the prevailing party or parties shall be entitled to recover from
the nonprevailing party or parties all of the prevailing party's expenses,
including, but not by way of limitation, attorneys' fees (including the value of
in-house counsel services).
 
10.8           No Merger, etc.  It is the intent of Lender, Buyer and Borrower
that (a) the interests of Borrower conveyed to Buyer hereunder and the interests
of Lender existing under the Deed of Trust shall not merge upon or after
Closing, (b) the Deed of Trust and the Note shall continue in full force and
effect and the Deed of Trust shall remain as a first priority lien against the
Real Property notwithstanding the transfer of the Real Property to Buyer and
Lender's covenant not to sue Borrower pursuant to Section 5.1 hereof, and
(c) Lender shall retain the right to foreclose upon the Real Property, whether
judicially or non-judicially pursuant to its power of sale under the Deed of
Trust, after the Closing but agrees not to seek a judgment for deficiency or any
monetary judgment against Borrower or Guarantors.
 
10.9           Absolute Conveyance.  Borrower acknowledges and agrees that
(a) the conveyance to Lender or Buyer of the Property, according to the terms of
this Agreement, is given voluntarily and is an absolute conveyance of all of
Borrower's right, title and interest in and to the Property in fact as well as
form and is not intended as a mortgage, trust conveyance, deed of trust or
security instrument of any kind; and (b) the consideration for such conveyance
is exactly as recited herein and Borrower has no further interest or claim of
any kind (including but not limited to homestead rights and rights of
redemption) in or to any portion of the Property, or to the proceeds and profits
which may be derived thereof, whether sold for more or less than the outstanding
indebtedness due under the Loan Documents.
 
10.10           Indemnification.  Borrower and Guarantors shall indemnify,
defend, protect, and hold harmless Lender, Buyer, and their respective partners,
officers, shareholders, directors, managers, members, agents, servants,
contractors, employees, parent, affiliated and subsidiary corporations,
partnerships and limited liability companies (collectively the "Lender Released
Parties"), and each of them, from and against any and all Claims arising
directly or indirectly from (a) any inaccuracy in any representation or warranty
made by Borrower in this Agreement or any of the Closing Documents, (b) the
failure of Borrower to observe or perform any agreement, covenant or provision
of this Agreement or the Closing Documents, (c) [Intentionally Deleted], (d) any
acts or events by or caused by Borrower or Borrower's agents, or of which the
Borrower or Borrower's agents have knowledge, with respect to the Property,

 
-17-

--------------------------------------------------------------------------------

 
which occur on or prior to the Closing Date, (e) [Intentionally Deleted],
(f) any claim by any direct or indirect owner of Borrower in connection with the
Property, the Loan, the Loan Documents, this Agreement or the documents and
instruments executed and delivered at Closing, or (g) any cost, Claim or expense
including, without limitation, legal fees and costs, incurred by Lender and/or
Buyer if Borrower or Guarantor commence any action against Countrywide
Commercial Real Estate Finance, Inc. or Bank of America, N.A. with respect to
the Loan.  The obligations of Borrower and Guarantor under this Section 10.10
shall survive Closing.
 
10.11           References.  References in this Agreement to paragraphs or
exhibits shall refer to paragraphs and exhibits to this Agreement unless the
context requires otherwise.  All exhibits are hereby incorporated into this
Agreement in their entirety by this reference.
 
10.12           Confidentiality.  Borrower and Guarantors shall keep the terms
of this Agreement strictly confidential and shall not disclose or permit
Borrower's employees or agents to disclose the terms of this Agreement (except
for reasonably necessary disclosures to Borrower's attorneys, accountants and
representatives).
 
10.13           Time of the Essence.  Time is of the essence of this Agreement.
 
10.14           Severability.  If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
such term and provision of this Agreement shall be valid and be enforced to the
fullest extent permitted by law.
 
10.15           Effect on Loan Documents.  Neither the provisions of, nor any
performance under, this Agreement shall amend, modify, supplement, extend,
delay, renew, terminate, waive, release or otherwise limit or prejudice Lender's
rights and remedies or Borrower's obligations under the Loan Documents
(including Lender's right to receive full payment as well as late charges,
delinquent interest and all other charges provided for in the Loan Documents),
subject, however, to Section 5.1 if, and only if, the Closing occurs.
 
10.16           Not an "Action".  Borrower acknowledges that neither this
Agreement, nor any remedy or other action taken pursuant to this Agreement,
shall constitute an "action", violate the "one-form of action rule," the
"security-first rule", or otherwise give rise to any application of California
one-action or anti-deficiency rules which apply to notes secured by real
property, and Borrower waives its rights under Sections 580a, 580b, 580c, 580d,
725a, 726, 728, 729.010, 729.060 and 729.070 of the California Code of Civil
Procedure in connection with this Agreement and all payments to be made by
Borrower hereunder.
 
10.17           [Intentionally Deleted]
 
10.18           Survival.  All warranties, representations, covenants,
obligations and agreements contained in this Agreement shall survive the Closing
hereunder.  All warranties and representations shall be effective regardless of
any investigation made or which could have been made.

 
-18-

--------------------------------------------------------------------------------

 
10.19           Waiver of Trial by Jury.  To the maximum extent permitted by
law, the parties hereby irrevocably waive their respective rights to a jury
trial of any claim or cause of action based upon or arising out of this
Agreement or the Loan Documents.  This waiver shall apply to any subsequent
amendments, renewals, supplements or modifications to this Agreement.  In the
event of litigation, this Agreement may be filed as a written consent to a trial
by the Court.
 
10.20           Relationship.  This Agreement is not intended, and shall not be
construed to create a joint venture, partnership or agency relationship between
Lender and Borrower.
 
10.21           Mortgagee in Possession.  Borrower agrees that Lender is not a
mortgagee-in-possession and that this Agreement does not create any obligation
on the part of Lender to manage or operate the Property or give Lender any
control over the Property until after the Closing Date.
 
10.22           1031 Exchange.  Lender shall reasonably cooperate with Borrower
to structure the conveyance of the Property to Buyer as an exchange under
Section 1031 of the U.S. Internal Revenue Code, provided that:  (a) Lender shall
not incur any cost, expense or liability in connection with such cooperation,
(b) such exchange shall not extend the outside date for closing as set forth in
this letter, and (c) Borrower shall, and shall cause Borrower's exchange
accommodator to execute and deliver such documents as Lender and/or Title
Company may require with respect to such exchange.
 
10.23           Ownership of Loan.  Lender represents and warrants to Borrower
and Guarantor that Lender is the owner of the Loan and has not sold or
transferred its interest in Loan.
 
[End of Text; Signatures on Next Page]

 
-19-

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Conveyance in Lieu of
Foreclosure Agreement to be executed as of the Effective Date first above
written.
 
LENDER:
 
ROIC CLAREMONT CENTER LLC,
a Delaware limited liability company
 
 
By:
/s/ John Roche

 
Name:  John Roche

 
Title:  Chief Financial Officer

 


 


 
[Signatures Continue on Next Page]

 
-20-

--------------------------------------------------------------------------------

 
BORROWER:
 
DKVCMT, LLC, a Delaware limited liability company
 
 
By:
/s/ Donald P. Knapp

 
Donald P. Knapp, Manager

 
DLVCMT, LLC, a Delaware limited liability company
 
 
By:
/s/ Donald P. Knapp

 
Donald P. Knapp, Manager

 
GUARANTOR:
 
/s/ Donald P. Knapp
Donald P. Knapp, an individual
 
/s/ Dale K. Lenington
Dale K. Lenington, an individual

 
-21-

--------------------------------------------------------------------------------

 
EXHIBIT A
 
LEGAL DESCRIPTION OF THE LAND
 
 
PARCEL A:
 
THE SOUTH 20 FEET OF LOT 21 OF THE NORTHEAST POMONA TRACT, IN THE CITY OF
CLAREMONT, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN
BOOK 5 PAGE 461 OF MISCELLANEOUS RECORDS, IN THE OFFICE OF THE COUNTY RECORDER
OF SAID COUNTY.
 
EXCEPT THEREFROM THAT PORTION LYING WESTERLY OF THE EAST LINE OF PARCEL MAP NO.
12150, IN SAID CITY, COUNTY AND STATE, AS PER MAP FILED IN BOOK 119 PAGES 57, 58
AND 59 OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
 
PARCEL B:
 
INTENTIONALLY OMITTED.
 
PARCEL C:
 
THAT PORTION OF PARCEL 1 OF PARCEL MAP NO. 16408, IN THE CITY OF CLAREMONT,
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP FILED IN BOOK 178 PAGES
56 AND 57 OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY,
DESCRIBED AS FOLLOWS:
 
COMMENCING AT THE NORTHWEST CORNER OF SAID PARCEL 1; THENCE ALONG THE NORTHERLY
LINE OF SAID PARCEL 1 NORTH 89 DEGREES 56 MINUTES 16 SECONDS EAST, 48.00 FEET TO
THE TRUE POINT OF BEGINNING; THENCE ALONG SAID PARCEL 1, NORTH 89 DEGREES 56
MINUTES 16 SECONDS EAST, 526.15 FEET TO THE BEGINNING OF A TANGENT CURVE CONCAVE
SOUTHWESTERLY AND HAVING A RADIUS OF 273.00 FEET; THENCE ALONG SAID CURVE
THROUGH A CENTRAL ANGLE OF 25 DEGREES 43 MINUTES 26 SECONDS, AN ARC DISTANCE OF
122.57 FEET TO A REVERSE CURVE CONCAVE NORTHEASTERLY AND HAVING A RADIUS OF
327.00 FEET; THENCE ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 25 DEGREES 29
MINUTES 47 SECONDS, AN ARC DISTANCE OF 145.51 FEET; THENCE ALONG THE NORTHERLY
LINE OF SAID PARCEL 1 SOUTH 89 DEGREES 50 MINUTES 05 SECONDS EAST, 67.29 FEET TO
THE BEGINNING OF A TANGENT CURVE CONCAVE SOUTHWESTERLY AND HAVING A RADIUS OF
25.00 FEET;
 
THENCE ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 53 DEGREES 07 MINUTES 48
SECONDS, AN ARC DISTANCE OF 23.18 FEET; THENCE ALONG THE EASTERLY LINE OF SAID
PARCEL 1, SOUTH 00 DEGREES 09 MINUTES 55 SECONDS WEST, 380.20 FEET; THENCE

 
 

--------------------------------------------------------------------------------

 
ALONG THE SOUTHERLY LINE OF SAID PARCEL 1, SOUTH 89 DEGREES 56 MINUTES 16
SECONDS WEST, 871.02 FEET; THENCE ALONG THE WESTERLY LINE OF SAID PARCEL 1,
NORTH 00 DEGREES 03 MINUTES 44 SECONDS WEST, 450.00 FEET TO THE TRUE POINT OF
BEGINNING.
 
PARCEL D:
 
EASEMENTS FOR THE LOCATION, PLACEMENT, OPERATION AND MAINTENANCE OF A PYLON SIGN
AND FOR UTILITY INSTALLATION AND FOR INGRESS AND EGRESS THERETO, OVER THAT
PORTION OF PARCELS 2 AND 3 OF PARCEL MAP NO. 25647, IN THE CITY OF CLAREMONT,
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP FILED IN BOOK 296 PAGES
53 TO 57 OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY,
LOCATED ESSENTIALLY AS DEPICTED ON EXHIBIT "B" OF INSTRUMENT RECORDED
SEPTEMBER 17, 2002 AS INSTRUMENT NO. 02-2176000, OFFICIAL RECORDS.



 
 

--------------------------------------------------------------------------------

 
EXHIBIT B
 
RENT ROLL
 
 
[To be Attached]



 
 

--------------------------------------------------------------------------------

 
EXHIBIT C
 
CONTRACTS
 
VENDOR
DATE
SUBJECT MATTER/PURPOSE
 
NONE
                   

 
 



 
 

--------------------------------------------------------------------------------

 
EXHIBIT D
 
FORM OF GRANT DEED
 
 
RECORDING REQUESTED BY
AND WHEN RECORDED RETURN TO:
 
ROIC Claremont Center II, LLC
c/o Retail Opportunity Investments Corp.
3 Manhattanville Road, 2nd Floor
Purchase, New York  10577
Attention:  Chief Financial Officer
 
MAIL TAX STATEMENTS TO:
 
ROIC Claremont Center II, LLC
c/o Retail Opportunity Investments Corp.
3 Manhattanville Road, 2nd Floor
Purchase, New York  10577
Attention:  Chief Financial Officer
 
GRANT DEED
 
FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, DKVCMT, LLC
and DLVCMT, LLC, each a Delaware limited liability company (individually and
collectively referred to, and jointly and severally obligated as, "Grantor"),
hereby grant and assign to ROIC Claremont Center II, LLC, a Delaware limited
liability company ("Grantee"), all that certain real property located in the
City of Claremont, County of Los Angeles, State of California, as more
particularly described in Exhibit A attached hereto and by this reference
incorporated herein, together with all right, title and interest of Grantor in
and to all buildings and improvements now located or hereafter constructed
thereon (the "Real Property").
 
This Grant Deed is intended to be and is an absolute conveyance, and not a
mortgage, trust conveyance or security instrument of any kind, Grantor having
sold such Real Property to Grantee for a fair and adequate consideration, such
consideration, in addition to that above recited, being the release of Grantor
from all obligations secured by, among other things, that certain (i) Deed of
Trust, Security Agreement and Financing Statement (the "Deed of Trust") executed
by Grantor, as trustor, to Chicago Title Company, as trustee, for the benefit of
Countrywide Commercial Real Estate Finance, Inc., a California corporation
("Original Lender") (the rights and obligations of which have been assigned to
ROIC Claremont Center LLC, a Delaware corporation ("Lender")), as beneficiary,
dated as of June 28, 2007 and recorded in the Official Records of Los Angeles
County, California on July 2, 2007 as Instrument No. 20071575477, and (ii) that
certain Assignment of Leases and Rents (the "Assignment of Leases") executed by
Grantor, as assignor, in favor of Original Lender (the rights and obligations of
which have been assigned to Lender), as assignee, dated as of June 28,

 
 

--------------------------------------------------------------------------------

 
2007 and recorded in the Official Records of Los Angeles County, California on
July 2, 2007 as Instrument No. 20071575478.
 
In executing this Grant Deed, it is the intention of Grantor to convey to
Grantee, and by this Grant Deed Grantor does convey to Grantee, all of Grantor's
right, title and interest absolutely in and to the Real Property, free of any
right of reinstatement or equity of redemption, and possession of the Real
Property is intended to be and hereby is surrendered to Grantee concurrently
herewith.
 
In executing and delivering this Grant Deed, Grantor is not acting under
misapprehension as to the effect hereof, and is acting freely and voluntarily
and not under coercion or duress.
 
Grantor freely and voluntarily declares Grantor's belief that, at the time of
the execution and delivery of this Grant Deed, the consideration recited above
received by Grantor represents the fair value of the Real Property.
 
Grantor declares that, except for this Grant Deed, that certain Bill of Sale and
Assignment of even date herewith executed by Grantor for the benefit of Grantee
(the "Bill of Sale"), that certain Conveyance in Lieu of Foreclosure Agreement
dated as of September 20, 2010 (the "Agreement"), executed by Grantor, Lender
and the other parties named therein (to the extent that such Agreement states
that it survives this conveyance), and the other documents and instruments
executed pursuant to the Agreement, and except for the Deed of Trust, the
Assignment of Leases and the other Loan Documents referred to in the Agreement,
there are no agreements, oral or written, between Grantor and Grantee with
respect to the Real Property.
 
It is the intention of Grantor that notwithstanding anything to the contrary
herein or in the Deed of Trust, the Assignment of Leases, the Bill of Sale or
the Agreement, or in any other document or instrument executed or delivered
herewith or therewith, in no event shall there be a merger of the fee interest
in the Real Property, on the one hand, with the beneficial interest under the
Deed of Trust, on the other hand, by reason of the fact that title to the Real
Property may at any time be vested in the same person or entity as is then
beneficiary under the Deed of Trust (or an affiliate thereof), but the Deed of
Trust is intended to, and shall, survive the conveyance of the Real Property
effectuated hereby, and shall continue in full force and effect, until
foreclosed or reconveyed by instrument duly executed by the beneficiary thereof
in writing, as a lien encumbering the fee interest in the Real Property.
 
[End of Text; Signature on Next Page]

 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Grantor has executed this Grant Deed  as of September ___,
2010.
 
DKVCMT, LLC, a Delaware limited liability company
 
 
By:
_________________________________

 
Donald P. Knapp, Manager

 
DLVCMT, LLC, a Delaware limited liability company
 
 
By:
_________________________________

 
Donald P. Knapp, Manager


 
 

--------------------------------------------------------------------------------

 
STATE OF _________________                    }
} SS.
COUNTY OF ________________                  }
 
On ___________________, before me, ___________________________, personally
appeared Donald P. Knapp who proved to me on the basis of satisfactory evidence
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.
 
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
 
WITNESS my hand and official seal.
 
Signature _____________________________________ (Seal)

 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 
DESCRIPTION OF THE LAND
 
 
PARCEL A:
 
THE SOUTH 20 FEET OF LOT 21 OF THE NORTHEAST POMONA TRACT, IN THE CITY OF
CLAREMONT, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN
BOOK 5 PAGE 461 OF MISCELLANEOUS RECORDS, IN THE OFFICE OF THE COUNTY RECORDER
OF SAID COUNTY.
 
EXCEPT THEREFROM THAT PORTION LYING WESTERLY OF THE EAST LINE OF PARCEL MAP NO.
12150, IN SAID CITY, COUNTY AND STATE, AS PER MAP FILED IN BOOK 119 PAGES 57, 58
AND 59 OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
 
PARCEL B:
 
INTENTIONALLY OMITTED.
 
PARCEL C:
 
THAT PORTION OF PARCEL 1 OF PARCEL MAP NO. 16408, IN THE CITY OF CLAREMONT,
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP FILED IN BOOK 178 PAGES
56 AND 57 OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY,
DESCRIBED AS FOLLOWS:
 
COMMENCING AT THE NORTHWEST CORNER OF SAID PARCEL 1; THENCE ALONG THE NORTHERLY
LINE OF SAID PARCEL 1 NORTH 89 DEGREES 56 MINUTES 16 SECONDS EAST, 48.00 FEET TO
THE TRUE POINT OF BEGINNING; THENCE ALONG SAID PARCEL 1, NORTH 89 DEGREES 56
MINUTES 16 SECONDS EAST, 526.15 FEET TO THE BEGINNING OF A TANGENT CURVE CONCAVE
SOUTHWESTERLY AND HAVING A RADIUS OF 273.00 FEET; THENCE ALONG SAID CURVE
THROUGH A CENTRAL ANGLE OF 25 DEGREES 43 MINUTES 26 SECONDS, AN ARC DISTANCE OF
122.57 FEET TO A REVERSE CURVE CONCAVE NORTHEASTERLY AND HAVING A RADIUS OF
327.00 FEET; THENCE ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 25 DEGREES 29
MINUTES 47 SECONDS, AN ARC DISTANCE OF 145.51 FEET; THENCE ALONG THE NORTHERLY
LINE OF SAID PARCEL 1 SOUTH 89 DEGREES 50 MINUTES 05 SECONDS EAST, 67.29 FEET TO
THE BEGINNING OF A TANGENT CURVE CONCAVE SOUTHWESTERLY AND HAVING A RADIUS OF
25.00 FEET;
 
THENCE ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 53 DEGREES 07 MINUTES 48
SECONDS, AN ARC DISTANCE OF 23.18 FEET; THENCE ALONG THE EASTERLY LINE OF SAID
PARCEL 1, SOUTH 00 DEGREES 09 MINUTES 55 SECONDS WEST, 380.20 FEET; THENCE

 
 

--------------------------------------------------------------------------------

 
ALONG THE SOUTHERLY LINE OF SAID PARCEL 1, SOUTH 89 DEGREES 56 MINUTES 16
SECONDS WEST, 871.02 FEET; THENCE ALONG THE WESTERLY LINE OF SAID PARCEL 1,
NORTH 00 DEGREES 03 MINUTES 44 SECONDS WEST, 450.00 FEET TO THE TRUE POINT OF
BEGINNING.
 
PARCEL D:
 
EASEMENTS FOR THE LOCATION, PLACEMENT, OPERATION AND MAINTENANCE OF A PYLON SIGN
AND FOR UTILITY INSTALLATION AND FOR INGRESS AND EGRESS THERETO, OVER THAT
PORTION OF PARCELS 2 AND 3 OF PARCEL MAP NO. 25647, IN THE CITY OF CLAREMONT,
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP FILED IN BOOK 296 PAGES
53 TO 57 OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY,
LOCATED ESSENTIALLY AS DEPICTED ON EXHIBIT "B" OF INSTRUMENT RECORDED
SEPTEMBER 17, 2002 AS INSTRUMENT NO. 02-2176000, OFFICIAL RECORDS.

 
 

--------------------------------------------------------------------------------

 
STATEMENT OF TAX DUE AND REQUEST THAT TAX DECLARATION NOT BE  MADE A PART OF THE
PERMANENT RECORD IN THE OFFICE OF THE COUNTY RECORDER PURSUANT TO SECTION 11932
REVENUE AND TAXATION CODE AND LOS ANGELES COUNTY ORDINANCE


REGISTRAR/RECORDER
 
COUNTY OF  LOS ANGELES


The request is hereby made in accordance with the provisions of the Documentary
Transfer Tax Act that the amount of tax due NOT be shown on the original
document which names:




DKVCMT, LLC and DKLCMT, LLC


and




ROIC CLAREMONT CENTER II, LLC




The property described in the attached document is located in the City of:
 


Claremont, CA
 (Name of City or Unincorporated area)


The amount of tax due on the attached document is:


$           82.50                      County;                                $  __________                                City
of  ______________________




____________       Computed on full value of property conveyed
 
            OR
 
____XX_____       Computed on full value LESS liens and encumbrances remaining
at thetime of the sale.


 


 
 [Signatures on Next Page]

 
 

--------------------------------------------------------------------------------

 
Executed as of September __, 2010.
 
DKVCMT, LLC, a Delaware limited liability company
 
 
By:
_________________________________

 
Donald P. Knapp, Manager

 
DLVCMT, LLC, a Delaware limited liability company
 
 
By:
_________________________________

 
Donald P. Knapp, Manager

 
 

 
 

--------------------------------------------------------------------------------

 
EXHIBIT E
 
BILL OF SALE AND ASSIGNMENT
 
 
THIS BILL OF SALE AND ASSIGNMENT (this "Assignment") is entered into as of
September ___, 2010, by and between DKVCMT, LLC and DLVCMT, LLC, each a Delaware
limited liability company (individually and collectively referred to, and
jointly and severally obligated as, "Assignor"), and ROIC Claremont Center II,
LLC, a Delaware limited liability company ("Assignee"), with reference to the
following facts:
 
A.           Assignor is the owner of that certain real property (the "Land")
located in the City of Claremont, County of Los Angeles, State of California, as
more particularly described in Exhibit A attached hereto, and all buildings and
other improvements (including fixtures) located on the Land, together with all
rights and interests appurtenant to the Land (collectively, the
"Improvements").  The Land and the Improvements are sometimes referred to herein
collectively as the "Real Property".
 
B.           Assignor is the maker of that certain Promissory Note dated as of
June 27, 2010 (the "Note") payable to Countrywide Commercial Real Estate
Finance, Inc., a California corporation ("Original Lender")(the rights and
obligations of which have been assigned to ROIC Claremont Center LLC, a Delaware
corporation ("Lender")) in the face amount of Twenty-Five Million Dollars
($25,000,000.00).
 
C.           Payment of the Note is secured by, among other things, that certain
(i) Deed of Trust, Security Agreement and Financing Statement (the "Deed of
Trust") executed by Assignor, as trustor, to Chicago Title Company, as trustee,
for the benefit of Countrywide Commercial Real Estate Finance, Inc., a
California corporation ("Original Lender")(the rights and obligations of which
have been assigned to ROIC Claremont Center LLC, a Delaware corporation
("Lender")), as beneficiary, dated as of June 28, 2007 and recorded in the
Official Records of Los Angeles County, California on July 2, 2007 as Instrument
No. 20071575477, and (ii) that certain Assignment of Leases and Rents executed
by Assignor, as assignor, in favor of Original Lender (the rights and
obligations of which have been assigned to Lender), as assignee, dated as of
June 28, 2007 and recorded in the Official Records of Los Angeles County,
California on July 2, 2007 as Instrument No. 20071575478. (the "Assignment of
Leases" and, together with the Deed of Trust, collectively, the "Security
Agreements").
 
D.           The Note, the Security Agreements, and such other documents,
indemnities, agreements, guarantees, certificates and instruments executed or
delivered in connection with the Loan are sometimes hereinafter referred to
collectively as the "Loan Documents".
 
E.           Assignor is presently in default in its obligations under the Loan
Documents, and by virtue of such default, Lender is entitled to exercise
Lender's rights and remedies under the Loan Documents, including foreclosure of
the Deed of Trust.  In lieu of foreclosure by Lender of the Deed of Trust and
enforcement of Lender's other liens and security interests under the Loan
Documents, Assignor has proposed a transfer by deed and conveyance of the
Property to Assignee.  Assignee is willing to accept such transfer by deed and
conveyance in lieu of foreclosure, subject to the terms and conditions of this
Assignment.

 
 

--------------------------------------------------------------------------------

 
F.           Assignor acknowledges and agrees that, by virtue of Assignee's
entering into this Assignment (i) Assignor does not intend to file for, or
otherwise seek or acquiesce in, relief under title 11 of the United States
Bankruptcy Code, as amended ("Bankruptcy Code") or under any other federal or
state insolvency or debtor relief statute, (ii) no such proceedings under the
Code or such other federal or state statute would serve any business or
reorganization purpose, and (iii) Assignor's filing for, or otherwise seeking or
acquiescing in, such relief shall be conclusive evidence of bad faith on
Assignor's part.
 
G.           Subject to all of the terms and conditions set forth in that
certain Conveyance in Lieu of Foreclosure Agreement dated as of September __,
2010 by and between Assignor, Lender and the other parties named therein (the
"Agreement"), Assignor agreed to convey, and Lender at its sole option agreed to
cause Assignee to accept, all of Assignor's right, title and interest in and to
all of the real and personal property encumbered by the Security
Agreements.  Initially capitalized terms used herein and not otherwise defined
herein shall have the meaning ascribed to such terms in the Agreement.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
1.           Assignment.  Assignor hereby transfers, conveys and assigns to
Assignee all of the right, title and interest of Assignor in and to (a) the
Personal Property, the Leases, the Intangible Property, the Disclosure
Materials, and the Receivables.
 
The Personal Property, the Leases, the Intangible Property, the Disclosure
Materials and the Receivables are sometimes collectively referred to as the
"Conveyed Property".
 
2.           Absolute Assignment.  This Assignment is absolute.  Assignee shall
have all of the rights of Assignor under the Conveyed Property assigned,
including, without limitation, the right to enforce any and all of the
provisions of the Leases, the Intangible Property, the Disclosure Materials and
the Receivables.
 
3.           Further Documents.  Assignor hereby covenants that Assignor will,
at any time and from time to time, upon request therefor, execute and deliver to
Assignee, Assignee's nominees, successors and assigns, any new and confirmatory
instruments requested by Assignee and do and perform any other acts which
Assignee, Assignee's nominees, successors and assigns request in order to fully
convey, transfer and assign to Assignee all or any portion of the Conveyed
Property intended to be conveyed, transferred, or assigned hereby.
 
4.           No Assumption of Obligations.  Assignor acknowledges and agrees
that neither Assignee nor Lender is assuming any liabilities associated with or
attributable to all or any portion of the Conveyed Property.
 
5.           Successors and Assigns.  This Assignment shall bind and benefit the
parties hereto and their respective successors and permitted assigns.
 
6.           Absolute Conveyance; No Merger.
 
(a)           Absolute Conveyance.  Assignor acknowledges and agrees that
(a) the conveyance to Assignee of the Conveyed Property according to the terms
of this Assignment, is

 
 

--------------------------------------------------------------------------------

 
given voluntarily and is an absolute conveyance of all of Assignor's right,
title and interest in and to the Conveyed Property in fact as well as form and
is not intended as a mortgage, trust conveyance, deed of trust or security
instrument of any kind; and (b) the consideration for such conveyance is exactly
as recited herein and Assignor has no further interest or claim of any kind
(including, but not limited to, homestead rights and rights of redemption) in or
to any portion of the Conveyed Property, or to the proceeds and profits which
may be derived thereof, whether sold for more or less than the outstanding
indebtedness due under the Loan Documents.
 
(b)           No Merger, etc.  It is the intent of Assignor and Assignee that
(a) the interests of Assignor conveyed to Assignee hereunder and the interests
of Lender existing under the Deed of Trust shall not merge upon or after
Closing, (b) the Deed of Trust and the Note shall continue in full force and
effect and the Deed of Trust shall remain as a first priority lien against the
Real Property notwithstanding the transfer of the Real Property to Assignee and
Lender's covenant not to sue Assignor pursuant to Section 5.1 of the Agreement,
and (c) Lender shall retain the right to foreclose upon the Real Property,
whether judicially or non-judicially pursuant to its power of sale under the
Deed of Trust, after the Closing but agrees not to seek a monetary or deficiency
judgment against Assignor or Assignor's constituent owners.
 
[End of Text; Signatures on Next Page]

 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Assignor and Assignee have executed this Bill of Sale and
Assignment as of the date first above written.
 
ASSIGNOR:
DKVCMT, LLC, a Delaware limited liability company

 
 
By:
_________________________________

 
Donald P. Knapp, Manager

 
DLVCMT, LLC, a Delaware limited liability company
 
 
By:
_________________________________

 
Donald P. Knapp, Manager

 
[Signatures Continued On Next Page]

 
 

--------------------------------------------------------------------------------

 
[Signatures Continued From Previous Page]
 
 
ASSIGNEE:
ROIC CLAREMONT CENTER II, LLC,

 
a Delaware limited liability company

 
 
By:
ROIC CLAREMONT CENTER, LLC, a Delaware limited liability company, its sole
member

 
 
By:
_____________________  

 
 
Name:  John Roche

 
Title:  Chief Financial Officer




 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 
LEGAL DESCRIPTION
 
PARCEL A:
 
THE SOUTH 20 FEET OF LOT 21 OF THE NORTHEAST POMONA TRACT, IN THE CITY OF
CLAREMONT, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN
BOOK 5 PAGE 461 OF MISCELLANEOUS RECORDS, IN THE OFFICE OF THE COUNTY RECORDER
OF SAID COUNTY.
 
EXCEPT THEREFROM THAT PORTION LYING WESTERLY OF THE EAST LINE OF PARCEL MAP NO.
12150, IN SAID CITY, COUNTY AND STATE, AS PER MAP FILED IN BOOK 119 PAGES 57, 58
AND 59 OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
 
PARCEL B:
 
INTENTIONALLY OMITTED.
 
PARCEL C:
 
THAT PORTION OF PARCEL 1 OF PARCEL MAP NO. 16408, IN THE CITY OF CLAREMONT,
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP FILED IN BOOK 178 PAGES
56 AND 57 OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY,
DESCRIBED AS FOLLOWS:
 
COMMENCING AT THE NORTHWEST CORNER OF SAID PARCEL 1; THENCE ALONG THE NORTHERLY
LINE OF SAID PARCEL 1 NORTH 89 DEGREES 56 MINUTES 16 SECONDS EAST, 48.00 FEET TO
THE TRUE POINT OF BEGINNING; THENCE ALONG SAID PARCEL 1, NORTH 89 DEGREES 56
MINUTES 16 SECONDS EAST, 526.15 FEET TO THE BEGINNING OF A TANGENT CURVE CONCAVE
SOUTHWESTERLY AND HAVING A RADIUS OF 273.00 FEET; THENCE ALONG SAID CURVE
THROUGH A CENTRAL ANGLE OF 25 DEGREES 43 MINUTES 26 SECONDS, AN ARC DISTANCE OF
122.57 FEET TO A REVERSE CURVE CONCAVE NORTHEASTERLY AND HAVING A RADIUS OF
327.00 FEET; THENCE ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 25 DEGREES 29
MINUTES 47 SECONDS, AN ARC DISTANCE OF 145.51 FEET; THENCE ALONG THE NORTHERLY
LINE OF SAID PARCEL 1 SOUTH 89 DEGREES 50 MINUTES 05 SECONDS EAST, 67.29 FEET TO
THE BEGINNING OF A TANGENT CURVE CONCAVE SOUTHWESTERLY AND HAVING A RADIUS OF
25.00 FEET;
 
THENCE ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 53 DEGREES 07 MINUTES 48
SECONDS, AN ARC DISTANCE OF 23.18 FEET; THENCE ALONG THE EASTERLY LINE OF SAID
PARCEL 1, SOUTH 00 DEGREES 09 MINUTES 55 SECONDS WEST, 380.20 FEET; THENCE

 
 

--------------------------------------------------------------------------------

 
ALONG THE SOUTHERLY LINE OF SAID PARCEL 1, SOUTH 89 DEGREES 56 MINUTES 16
SECONDS WEST, 871.02 FEET; THENCE ALONG THE WESTERLY LINE OF SAID PARCEL 1,
NORTH 00 DEGREES 03 MINUTES 44 SECONDS WEST, 450.00 FEET TO THE TRUE POINT OF
BEGINNING.
 
PARCEL D:
 
EASEMENTS FOR THE LOCATION, PLACEMENT, OPERATION AND MAINTENANCE OF A PYLON SIGN
AND FOR UTILITY INSTALLATION AND FOR INGRESS AND EGRESS THERETO, OVER THAT
PORTION OF PARCELS 2 AND 3 OF PARCEL MAP NO. 25647, IN THE CITY OF CLAREMONT,
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP FILED IN BOOK 296 PAGES
53 TO 57 OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY,
LOCATED ESSENTIALLY AS DEPICTED ON EXHIBIT "B" OF INSTRUMENT RECORDED
SEPTEMBER 17, 2002 AS INSTRUMENT NO. 02-2176000, OFFICIAL RECORDS.
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT F
 
FORM OF ESTOPPEL AFFIDAVIT
(Conveyance-in-Lieu of Foreclosure)
 
STATE OF CALIFORNIA                  )
)  SS.
COUNTY OF                                         )
 
Donald P. Knapp and Dale K. Lenington, each an individual (each an "Affiant")
for himself, deposes and says:
 
Affiant Donald P. Knapp is the manager and sole member of DKVCMT, LLC, a
Delaware limited liability company, and Affiant Dale K. Lenington is the manager
and sole member of DLVCMT, LLC, a Delaware limited liability company.
 
DKVCMT, LLC, a Delaware limited liability company, and DLVCMT, LLC, a Delaware
limited liability company are collectively referred to herein as "Grantor".
 
Grantor is the identical party who made, executed, and delivered that certain
Grant Deed in Lieu of Foreclosure (the "Grant Deed") to ROIC CLAREMONT CENTER
II, LLC, a Delaware limited liability company, dated of even date herewith,
conveying that certain Real property more particularly described on Exhibit A
attached hereto (collectively, the "Real Property").
 
That the Grant Deed is intended to be and is an absolute conveyance of the title
to the Real Property to the grantee named therein, and was not and is not now
intended as a mortgage, trust conveyance, or security of any kind; that it
is/was the intention of each Affiant, as manager and sole member of the
applicable Grantor, as well as the intention of Grantor by the Grant Deed to
convey, and by the Grant Deed, Grantor did convey to the grantee therein, all of
Grantor's rights, title and interest absolutely in and to the Real Property;
that possession of the Real Property has been surrendered to the grantee;
 
That in the execution and delivery of the Grant Deed, Grantor was not acting
under any misapprehension as to the effect thereof, and acted freely and
voluntarily and was not acting under coercion or duress;
 
That possession of the Real Property has been surrendered to the grantee named
in the Grant Deed;
 
That the consideration to Grantor for the Grant Deed was and is the covenant not
to sue and other consideration set forth in that certain Conveyance in Lieu of
Foreclosure Agreement dated as of (the "Agreement"), executed by Grantor, ROIC
Claremont Center LLC, Delaware limited liability company ("Lender"), and the
other parties named therein; that at the time of making the Grant Deed, Affiant
believed and now believes that the aforesaid consideration therefor represents
the fair value of the Real Property so deeded;

 
 

--------------------------------------------------------------------------------

 
This affidavit is made for the protection and benefit of the grantee in the
Grant Deed, and such grantee's successors and assigns, and all other parties
hereafter dealing with or who may acquire an interest in the Real Property
herein described, and particularly for the benefit of Chicago Title Company
which is about to insure the title to the Real Property in reliance thereon, and
any other title company which may hereafter insure the title to the Real
Property;
 
That Affiant will testify, declare, depose or certify under penalty of perjury
before any competent tribunal, officer, or person, in any case now pending or
which may hereafter be instituted, to the truth of the particular facts
hereinabove set forth.
 
This Estoppel Affidavit may be executed in any number of counterparts so long as
each signatory hereto or thereto executes at least one such counterpart.  Each
such counterpart shall constitute one original but all such counterparts taken
together shall constitute one and the same instrument.
 
The Affiant agrees that faxed or scanned (i.e., portable document format (.pdf))
signatures may be used to expedite the transaction contemplated by this Estoppel
Affidavit.  Each party intends to be bound by its faxed or scanned signature and
each is aware that the parties to whom this Estoppel Affidavit is delivered will
rely on the faxed or scanned signature and each acknowledges such reliance and
waives any defenses to the enforcement of the documents effecting the
transaction contemplated by this Estoppel Affidavit based on a faxed or scanned
signature.
 
The lack of a notary acknowledgment with respect to any signatory shall not
alter or reduce the effectiveness of this Estoppel Affidavit.
 
___________________________________
Donald P. Knapp, an individual
 
___________________________________
Dale K. Lenington, an individual
 



 
 

--------------------------------------------------------------------------------

 
STATE OF _________________                    }
} SS.
COUNTY OF ________________                  }
 
On ___________________, before me, ___________________________, personally
appeared Donald P. Knapp who proved to me on the basis of satisfactory evidence
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.
 
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
 
WITNESS my hand and official seal.
 
Signature _____________________________________ (Seal)
 


 
STATE OF _________________                    }
} SS.
COUNTY OF ________________                  }
 
On ___________________, before me, ___________________________, personally
appeared Dale K. Lenington who proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.
 
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
 
WITNESS my hand and official seal.
 
Signature _____________________________________ (Seal)
 
 

 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 
LEGAL DESCRIPTION OF THE LAND
 
 
PARCEL A:
 
THE SOUTH 20 FEET OF LOT 21 OF THE NORTHEAST POMONA TRACT, IN THE CITY OF
CLAREMONT, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN
BOOK 5 PAGE 461 OF MISCELLANEOUS RECORDS, IN THE OFFICE OF THE COUNTY RECORDER
OF SAID COUNTY.
 
EXCEPT THEREFROM THAT PORTION LYING WESTERLY OF THE EAST LINE OF PARCEL MAP NO.
12150, IN SAID CITY, COUNTY AND STATE, AS PER MAP FILED IN BOOK 119 PAGES 57, 58
AND 59 OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
 
PARCEL B:
 
INTENTIONALLY OMITTED.
 
PARCEL C:
 
THAT PORTION OF PARCEL 1 OF PARCEL MAP NO. 16408, IN THE CITY OF CLAREMONT,
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP FILED IN BOOK 178 PAGES
56 AND 57 OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY,
DESCRIBED AS FOLLOWS:
 
COMMENCING AT THE NORTHWEST CORNER OF SAID PARCEL 1; THENCE ALONG THE NORTHERLY
LINE OF SAID PARCEL 1 NORTH 89 DEGREES 56 MINUTES 16 SECONDS EAST, 48.00 FEET TO
THE TRUE POINT OF BEGINNING; THENCE ALONG SAID PARCEL 1, NORTH 89 DEGREES 56
MINUTES 16 SECONDS EAST, 526.15 FEET TO THE BEGINNING OF A TANGENT CURVE CONCAVE
SOUTHWESTERLY AND HAVING A RADIUS OF 273.00 FEET; THENCE ALONG SAID CURVE
THROUGH A CENTRAL ANGLE OF 25 DEGREES 43 MINUTES 26 SECONDS, AN ARC DISTANCE OF
122.57 FEET TO A REVERSE CURVE CONCAVE NORTHEASTERLY AND HAVING A RADIUS OF
327.00 FEET; THENCE ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 25 DEGREES 29
MINUTES 47 SECONDS, AN ARC DISTANCE OF 145.51 FEET; THENCE ALONG THE NORTHERLY
LINE OF SAID PARCEL 1 SOUTH 89 DEGREES 50 MINUTES 05 SECONDS EAST, 67.29 FEET TO
THE BEGINNING OF A TANGENT CURVE CONCAVE SOUTHWESTERLY AND HAVING A RADIUS OF
25.00 FEET;
 
THENCE ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 53 DEGREES 07 MINUTES 48
SECONDS, AN ARC DISTANCE OF 23.18 FEET; THENCE ALONG THE EASTERLY LINE OF SAID
PARCEL 1, SOUTH 00 DEGREES 09 MINUTES 55 SECONDS WEST, 380.20 FEET; THENCE

 
 

--------------------------------------------------------------------------------

 
ALONG THE SOUTHERLY LINE OF SAID PARCEL 1, SOUTH 89 DEGREES 56 MINUTES 16
SECONDS WEST, 871.02 FEET; THENCE ALONG THE WESTERLY LINE OF SAID PARCEL 1,
NORTH 00 DEGREES 03 MINUTES 44 SECONDS WEST, 450.00 FEET TO THE TRUE POINT OF
BEGINNING.
 
PARCEL D:
 
EASEMENTS FOR THE LOCATION, PLACEMENT, OPERATION AND MAINTENANCE OF A PYLON SIGN
AND FOR UTILITY INSTALLATION AND FOR INGRESS AND EGRESS THERETO, OVER THAT
PORTION OF PARCELS 2 AND 3 OF PARCEL MAP NO. 25647, IN THE CITY OF CLAREMONT,
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP FILED IN BOOK 296 PAGES
53 TO 57 OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY,
LOCATED ESSENTIALLY AS DEPICTED ON EXHIBIT "B" OF INSTRUMENT RECORDED
SEPTEMBER 17, 2002 AS INSTRUMENT NO. 02-2176000, OFFICIAL RECORDS.
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT F-1
 
FORM OF RELEASE OF LENDER
 
 
FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, DKVCMT, LLC and DLVCMT, LLC, each a Delaware limited
liability (individually and collectively referred and jointly and severally
obligated as "Borrower"), and DONALD P. KNAPP and DALE K. LENINGTON, each an
individual (individually and collectively referred and jointly and severally
obligated as "Guarantor"), hereby agree as follows:
 
1.           Borrower and Guarantor do hereby fully, forever and irrevocably
release, discharge and acquit each and all of (i) ROIC Claremont Center, LLC, a
Delaware limited liability company ("Lender"), and (ii) ROIC Claremont Center
II, LLC, a Delaware limited liability company ("Buyer"), and each and all of
Lender's and Buyer's respective past and present affiliates, and the respective
past and present officers, directors, shareholders, agents, and employees of
each and all of the foregoing entities, and each and all of their respective
predecessors, successors, heirs, and assigns, and any other person or entity
now, previously, or hereafter affiliated with any or all of the foregoing
entities (Lender, Buyer and each and all said affiliates, officers, directors,
shareholders, agents and employees shall be collectively referred to herein
below as the "Lender Released Parties" and each such reference shall refer
jointly and severally to Lender, Buyer and such other persons and entities), of
and from any and all rights, claims, demands, obligations, liabilities,
indebtedness, breaches of contract, breaches of duty or any relationship, acts,
omissions, misfeasance, malfeasance, cause or causes of action, debts, sums of
money, accounts, compensations, contracts, controversies, promises, damages,
costs, losses and expenses of every type, kind, nature, description or
character, and irrespective of how, why, or by reason of what facts, whether
heretofore or now existing, or that could, might, or may be claimed to exist, of
whatever kind or name, whether known or unknown, suspected or unsuspected,
liquidated or unliquidated, claimed or unclaimed, whether based on contract,
tort, breach of any duty, or other legal or equitable theory of recovery, each
as though fully set forth herein at length (collectively a "Claim" or the
"Claims") which arise from, in respect of, in connection with, out of, or relate
to the Loan or the Loan Documents or the administration thereof, or the Property
or any other collateral for the Loan, as well as any action or inaction of the
Released Parties or any of them with respect to the Loan or the administration
thereof arising or occurring on or before the date hereof.
 
For the avoidance of doubt, the aforementioned Release shall not apply to any
Claim Borrower or Guarantor may have against Bank of America, N.A. and/or
Countrywide Commercial Real Estate, Inc., but such Release expressly includes
any Claim that Borrower and Guarantor may have against Lender including, without
limitation, Claims against Lender as successor in interest to Bank of America,
N.A. and/or Countrywide Commercial Real Estate, Inc. with respect to the Loan.
 
2.           Borrower and Guarantors irrevocably covenant and agree that they
shall forever refrain from initiating, filing, instituting, maintaining, or
proceeding upon, or encouraging,

 
 

--------------------------------------------------------------------------------

 
advising or voluntarily assisting any other person or entity to initiate,
institute, maintain or proceed upon any Claim of any nature whatsoever released
in Paragraph 1 above.
 
3.           Borrower and Guarantors represent and warrant that they are the
owners of and have not assigned, sold, transferred, or otherwise disposed of any
of the Claims released in paragraph 1 above.
 
4.           Borrower and Guarantors represent and warrant that they have the
authority and capacity to execute this Release.
 
5.           As further consideration for this Release, Borrower and each
Guarantor, for itself, its successors and its assigns, hereby agrees,
represents, and warrants that the matters released herein are not limited to
matters that are known or disclosed, and Borrower and each Guarantor hereby
waives any and all rights and benefits that it now has, or in the future may
have, conferred upon it by virtue of any and all provisions, rights and benefits
conferred by any law of any state or territory of the United States, or
principle of common law, which is similar, comparable or equivalent to
Section 1542 of the Civil Code of the State of California, which Section
provides as follows:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
 
BORROWER AND GUARANTOR ASSUME THE RISK OF ANY AND ALL UNKNOWN, UNANTICIPATED OR
MISUNDERSTOOD DEFENSES, CLAIMS, CAUSES OF ACTION, CONTRACTS, LIABILITIES AND
OBLIGATIONS WHICH ARE RELEASED BY THIS RELEASE IN FAVOR OF THE LENDER RELEASED
PARTIES, AND BORROWER AND GUARANTORS HEREBY EXPRESSLY, UNCONDITIONALLY AND
IRREVOCABLY WAIVE AND RELEASE ALL RIGHTS AND BENEFITS WHICH IT, HE OR SHE MIGHT
OTHERWISE HAVE WITH REGARD TO THE RELEASE OF THE LENDER RELEASED PARTIES SUCH
UNKNOWN, UNANTICIPATED OR MISUNDERSTOOD DEFENSES, CLAIMS, CAUSES OF ACTION,
CONTRACTS, LIABILITIES, AND OBLIGATIONS.  TO THE EXTENT (IF ANY) SUCH LAWS MAY
BE APPLICABLE, BORROWER AND GUARANTOR EXPRESSLY, UNCONDITIONALLY AND IRREVOCABLY
WAIVE AND RELEASE, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY RIGHT OR DEFENSE
WHICH IT, HE OR SHE MIGHT OTHERWISE HAVE UNDER ANY OTHER LAW OR ANY APPLICABLE
JURISDICTION, WHICH MIGHT LIMIT OR RESTRICT THE EFFECTIVENESS OR SCOPE OF ANY
WAIVERS OR RELEASES UNDER THIS RELEASE.

 
 

--------------------------------------------------------------------------------

 
6.           It is understood and agreed that the acceptance of delivery of this
Release by the Released Parties shall not be deemed or construed as an admission
of liability by any Released Parties, and each such party hereby expressly
denies liability of any nature whatsoever arising from or related to the subject
of this Release.
 
7.           Borrower and Guarantor hereby agrees, represents, and warrants that
it has had advice of counsel of its own choosing in negotiations for and the
preparation of this Release, that it has read this Release or has had the same
read to them by its counsel, that it has had this Release fully explained by
such counsel, and that it is fully aware of its content and legal effect.  This
Release may be pleaded as a full and complete defense to or be used as the basis
for an injunction against any action, suit, or other proceeding that may be
instituted, prosecuted, or attempted in breach of this Release.  Borrower
expressly agrees that the customary rule of contract interpretation to the
effect that ambiguities are to be construed or resolved against the drafting
party shall not be employed in the interpretation or construction of this
Release.
 
8.           In the event an action is brought arising out of an alleged breach
of this Release, the prevailing party in said action will be entitled to recover
from the breaching party, in addition to any other relief provided by the law,
such costs and expenses as may be incurred by the prevailing party, including
court costs and reasonable attorneys' fees and disbursements and other
reasonable costs and expenses.
 
9.           This Release will be binding upon and for the benefit of the
parties hereto and their respective successors, heirs, devisees, executors,
affiliates, representatives, assigns, officers, agents, and employees wherever
the context requires or admits (but shall in no event extend to any owner of the
Property of any part thereof).
 
10.           This Release is governed by and shall be construed under the laws
of the State of California.
 
11.           This Release may be executed by facsimile or other electronic
means, and in any number of counterparts, each of which shall be deemed an
original, but all of which, together, shall constitute one and the same
instrument.  The lack of a notary acknowledgment with respect to any signatory
shall not alter or reduce the effectiveness of this Release of Lender.
 
12.           Initially capitalized terms not defined herein shall have the
meaning ascribed to such terms in that certain Conveyance in Lieu of Foreclosure
Agreement dated as of September ___, 2010 executed by Borrower, Guarantor and
Lender.
 
[Signatures on Next Page]

 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned have executed and delivered this Release as
of the date and year first written above.
 
BORROWER:
 
DKVCMT, LLC, a Delaware limited liability company
 
 
By:
_________________________________

 
Donald P. Knapp, Manager

 
DLVCMT, LLC, a Delaware limited liability company
 
 
By:
_________________________________

 
Donald P. Knapp, Manager

 
GUARANTOR:
 
 
______________________________
Donald P. Knapp, an individual

 
______________________________
Dale K. Lenington, an individual

 
 

--------------------------------------------------------------------------------

 
STATE OF _________________                    }
} SS.
COUNTY OF ________________                  }
 
On ___________________, before me, ___________________________, personally
appeared Donald P. Knapp who proved to me on the basis of satisfactory evidence
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.
 
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
 
WITNESS my hand and official seal.
 
Signature _____________________________________ (Seal)
 


 
STATE OF _________________                    }
} SS.
COUNTY OF ________________                  }
 
On ___________________, before me, ___________________________, personally
appeared Dale K. Lenington who proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.
 
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
 
WITNESS my hand and official seal.
 
Signature _____________________________________ (Seal)





 
 

--------------------------------------------------------------------------------

 
EXHIBIT F-2
 
FORM OF RELEASE OF BORROWER PARTIES
 
 
FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, ROIC CLAREMONT CENTER LLC, a Delaware limited liability
company ("Lender") for itself and for its successors and assigns, hereby agrees
as follows:
 
1.           So long as no Triggering Event (as hereinafter defined) has
occurred, Lender hereby fully, forever and irrevocably releases, discharges and
acquits each and all of DKVCMT, LLC, a Delaware limited liability company,
DLVCMT, LLC, a Delaware limited liability company, DONALD P. KNAPP, an
individual, and DALE K. LENINGTON, an individual (individually and collectively,
the "Borrower Parties", and each such reference shall refer individually and
collectively to each and all of the Borrower Parties) and each and all of their
respective past and present officers, directors, shareholders, agents, and
employees, as applicable (the Borrower Parties and each and all said officers,
directors, shareholders, agents and employees shall be collectively referred to
herein below as the "Released Parties" and each such reference shall refer
jointly and severally to each and all of the Borrower Parties and such officers,
directors, shareholders, agents and employees) of and from any and all rights,
claims, demands, obligations, liabilities, indebtedness, breaches of contract,
breaches of duty or any relationship, acts, omissions, misfeasance, malfeasance,
cause or causes of action, debts, sums of money, accounts, compensations,
contracts, controversies, promises, damages, costs, losses and expenses of every
type, kind, nature, description or character, and irrespective of how, why, or
by reason of what facts, whether heretofore or now existing, or that could,
might, or may be claimed to exist, of whatever kind or name, whether known or
unknown, suspected or unsuspected, liquidated or unliquidated, claimed or
unclaimed, whether based on contract, tort, breach of any duty, or other legal
or equitable theory of recovery, each as though fully set forth herein at length
(collectively a "Claim" or the "Claims") which arise under or are evidenced by
the Loan Documents.  The aforementioned Release shall not apply to any Claims
that Lender may have under (a) that certain Conveyance in Lieu of Foreclosure
Agreement dated as of September__, 2010 executed by Borrower Parties and Lender
(the "Agreement") and (b) that certain Environmental Indemnity Agreement dated
as of June 28, 2007 executed by Donald P. Knapp, an individual, and Dale K.
Lenington, an individual, in favor of Lender's predecessor in interest;
provided, however, Lender acknowledges and agrees that Donald P. Knapp, an
individual, and Dale K. Lenington, an individual, shall not have any liability
under the aforementioned Environmental Indemnity Agreement with respect to
matters solely relating to acts or omissions that first occur after
Closing.  For the avoidance of doubt, subject to the Lender's covenant not to
sue set forth in Section 5.1 of the Agreement, the Borrower's obligations under
the Note and the other Loan Documents remain in full force and effect, to enable
Lender to foreclose the Deed of Trust if Lender elects to do so in Lender's sole
and absolute discretion.
 
2.           "Triggering Event" shall mean any or all of the following:

 
 

--------------------------------------------------------------------------------

 
(a)           (i) The occurrence of any voluntary Bankruptcy Action within
twelve (12) months after the date hereof, or (ii) the occurrence of any
Bankruptcy Action at any time that results in a rescission of the transfer of
any interest, whether direct or indirect, in the Property to Buyer or any
determination that any interest, whether direct or indirect, in the Property was
fraudulently conveyed to Buyer.  For the purposes hereof, "Bankruptcy Action"
means (i) the filing by any Borrower Party of a voluntary petition for relief
under any present or future, federal, state or other statute or law governing
bankruptcy, insolvency or the rehabilitation or liquidation of insurers
(collectively, the "Bankruptcy Code") or the adjudication of any Borrower Party
as a debtor, bankrupt or insolvent, or (ii) the filing by any Borrower Party of
any petition or answer seeking or consenting to or acquiescing in any order for
relief, reorganization, rehabilitation, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under the Bankruptcy Code, or
(iii) the filing by any Borrower Party of an answer admitting or failing to deny
the material allegations of a petition against any Borrower Party for any such
relief, or (iv) the failure within twenty (20) days after the commencement of
any involuntary proceeding against any Borrower Party, whether commenced by the
filing of a petition or otherwise, seeking any order for relief, reorganization,
rehabilitation, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under the Bankruptcy Code, to have such proceeding discharged,
stayed or dismissed, or (v) the failure by any Borrower Party, within ninety
(90) days after the appointment (without the consent or acquiescence of such
Borrower Party) of any trustee, conservator, receiver or liquidator of or for
any Borrower Party, to have such an appointment vacated or otherwise discharged;
 
(b)           any Borrower Party or its affiliate shall file any complaint,
cross complaint, answer or other pleading of any type or nature by which any
Borrower Party or its affiliate or any successor-in-interest thereto seeks to
enjoin, restrain or otherwise interfere with the completion of any sale under,
or any power of sale contained in, the Deed of Trust;
 
(c)           any Borrower Party violates the terms of Section 2 of that certain
Release of Lender, dated as of the date hereof, executed by the Borrower Parties
for the benefit of the Lender Parties by, among other things, bringing any
claims or suits against a Lender Party; or
 
(d)           the failure of any of representation or warranty made by any
Borrower Party in the Agreement or any of the Closing Documents to be true and
correct when made.
 
3.           As further consideration for this Release, Lender, for itself, its
successors and its assigns, hereby agree, represent, and warrant that the
matters released herein are not limited to matters that are known or disclosed,
and Lender hereby waives any and all rights and benefits that it now has, or in
the future may have, conferred upon it by virtue of any and all provisions,
rights and benefits conferred by any law of any state or territory of the United
States, or principle of common law, which is similar, comparable or equivalent
to Section 1542 of the Civil Code of the State of California, which Section
provides as follows:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 
 

--------------------------------------------------------------------------------

 
LENDER ASSUMEs THE RISK OF ANY AND ALL UNKNOWN, UNANTICIPATED OR MISUNDERSTOOD
DEFENSES, CLAIMS, CAUSES OF ACTION, CONTRACTS, LIABILITIES AND OBLIGATIONS WHICH
ARE RELEASED BY THIS RELEASE IN FAVOR OF THE RELEASED PARTIES, AND LENDER HEREBY
EXPRESSLY, UNCONDITIONALLY AND IRREVOCABLY WAIVES AND RELEASE ALL RIGHTS AND
BENEFITS WHICH IT, HE OR SHE MIGHT OTHERWISE HAVE WITH REGARD TO THE RELEASE OF
SUCH UNKNOWN, UNANTICIPATED OR MISUNDERSTOOD DEFENSES, CLAIMS, CAUSES OF ACTION,
CONTRACTS, LIABILITIES, AND OBLIGATIONS.  TO THE EXTENT (IF ANY) SUCH LAWS MAY
BE APPLICABLE, LENDER EXPRESSLY, UNCONDITIONALLY AND IRREVOCABLY WAIVES AND
RELEASES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY RIGHT OR DEFENSE WHICH IT,
HE OR SHE MIGHT OTHERWISE HAVE UNDER ANY OTHER LAW OR ANY APPLICABLE
JURISDICTION, WHICH MIGHT LIMIT OR RESTRICT THE EFFECTIVENESS OR SCOPE OF ANY
WAIVERS OR RELEASES UNDER THIS RELEASE.
 
4.           The release set forth in Paragraph 1 above shall not constitute a
waiver of, nor shall it apply to, any claim, demand, liability, indebtedness,
breach of contract, breach of duty or any relationship, act, omission,
misfeasance, malfeasance, cause of action, debt, sum of money, account,
compensation, contract, controversy, promise, damage, cost, loss or expense not
expressly identified in Paragraph 1.  The release set forth in Paragraph 1 above
shall be for the sole and exclusive benefit of the Borrower Parties and no other
person or entity shall have any rights therein.
 
5.           It is understood and agreed that the acceptance of delivery of this
Release by the Released Parties shall not be deemed or construed as an admission
of liability by any Released Parties, and each such party hereby expressly
denies liability of any nature whatsoever arising from or related to the subject
of this Release.
 
6.           Lender hereby agrees, represents, and warrants that it has had
advice of counsel of its own choosing in negotiations for and the preparation of
this Release, that it has read this Release or has had the same read to them by
their counsel, that it has had this Release fully explained by such counsel, and
that it is fully aware of its content and legal effect.  This Release may be
pleaded as a full and complete defense to or be used as the basis for an
injunction against any action, suit, or other proceeding that may be instituted,
prosecuted, or attempted in breach of this Release.  Each Lender expressly
agrees that the customary rule of contract interpretation to the effect that
ambiguities are to be construed or resolved against the drafting party shall not
be employed in the interpretation or construction of this Release.
 
7.           In the event an action is brought arising out of an alleged breach
of this Release, the prevailing party in said action will be entitled to recover
from the breaching party, in addition to any other relief provided by the law,
such costs and expenses as may be incurred by the

 
 

--------------------------------------------------------------------------------

 
prevailing party, including court costs and reasonable attorneys' fees and
disbursements and other reasonable costs and expenses.
 
8.           This Release will be binding upon and for the benefit of the
parties hereto and their respective successors, heirs, devisees, executors,
affiliates, representatives, assigns, officers, agents, and employees wherever
the context requires or admits.
 
9.           This Release is governed by and shall be construed under the laws
of the State of California.
 
10.           This Release may be executed by facsimile or other electronic
means, and in any number of counterparts, each of which shall be deemed an
original, but all of which, together, shall constitute one and the same
instrument.
 
11.           Initially capitalized terms not defined herein shall have the
meaning ascribed to such terms in the Agreement.
 
[Signatures on Next Page]

 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed and delivered this Release of
Borrower Parties on the date and year first written above.
 
LENDER:
ROIC CLAREMONT CENTER LLC,

 
 
a Delaware limited liability company

 
 
By:
_________________________  

 
Name:  John Roche

 
Title:  Chief Financial Officer




 
 

--------------------------------------------------------------------------------

 
EXHIBIT G
 
FORM OF REQUEST FOR DISMISSAL
 
[TO BE ATTACHED]



 
 

--------------------------------------------------------------------------------

 
EXHIBIT H
 
FORM OF FEDERAL CERTIFICATION OF NON-FOREIGN STATUS
 
 
To inform __________________________, a Delaware limited liability company (the
"Transferee") that withholding of tax under Section 1445 of the Internal Revenue
Code of 1986, as amended ("Code") will not be required upon the transfer of
certain real property to Transferee by CM Stanford, LLC, a Delaware limited
liability company (the "Transferor"), the undersigned hereby certifies the
following on behalf of the Transferor:
 
 
1.
The Transferor is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Code and the Income Tax
Regulations promulgated thereunder);

 
 
2.
The Transferor's U.S. tax identification number is ______________

 
 
3.
The Transferor's office address is 40941 Tonapah Road, Rancho Mirage, California
92270.

 
 
4.
The Transferor is not a disregarded entity as defined in Section
1.1445-2(b)(2)(iii) of the Code.

 
The Transferor understands that this Certification may be disclosed to the
Internal Revenue Service by the Transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both.
 
The Transferor understands that the Transferee is relying on this Certification
in determining whether withholding is required upon said transfer.
 
Under penalty of perjury I declare that I have examined this Certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of the
Transferor.
 
Date:  _________________, 2010
 
 
_____________________________
 
 
By:
_________________________  

 
Name:  _______________________

 
Title:  ________________________




 
 

--------------------------------------------------------------------------------

 
EXHIBIT I
 
FORM OF CALIFORNIA FORM 590
 
 
[See Attached]
 
 

 
 

--------------------------------------------------------------------------------

 
EXHIBIT J
 
FORM OF TENANT NOTIFICATION LETTER
 
 
____________, 2010

 
_________________________________
_________________________________
_________________________________
 
 
 
Re:
Lease Agreement dated ___________________ for Suite No. ___

 
Dear Sir or Madam:
 
You are hereby informed that the undersigned has today sold the above-described
property in which you lease space, and has assigned its interest as lessor under
the above-described lease ("Lease") to ROIC Claremont Center II, LLC,
Attention:  ______________, Phone No. ______________.  Effective this date, all
payments coming due under the Lease, and all notices or demands given or made
pursuant to the Lease, should be delivered to at the following address:
 
ROIC Claremont Center II, LLC
c/o Retail Opportunity Investments Corp.
3 Manhattanville Road, 2nd Floor
Purchase, New York  10577
Attention:  Chief Financial Officer




[Signatures on Next Page]

 
 

--------------------------------------------------------------------------------

 
Very truly yours,
 
DKVCMT, LLC, a Delaware limited liability company
 
 
By:
_________________________________

 
Donald P. Knapp, Manager

 
DLVCMT, LLC, a Delaware limited liability company
 
 
By:
_________________________________

 
Donald P. Knapp, Manager




 
 

--------------------------------------------------------------------------------

 

CONVEYANCE IN LIEU AGREEMENT
 
by and between
 
DKVCMT, LLC and DLVCMT, LLC, each a Delaware limited liability company,
 
and
 
ROIC CLAREMONT CENTER, LLC, a Delaware limited liability company
 


 


 


 



 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
Page
 
1.
 
Certain Definitions
3
2.
 
Representations, Warranties and Covenants
3
     
2.1
Authorization
3
     
2.2
Claims
3
     
2.3
Disclosure
4
     
2.4
Existing Agreements
4
     
2.5
Leases and Rents
4
     
2.6
Environmental Condition
5
     
2.7
Value of Property; Financial Information
5
     
2.8
Confirmation
5
     
2.9
Transfer of Security Deposits and Account
5
     
2.10
No New Agreements
6
     
2.11
Termination of Management Agreement
6
     
2.12
Operation of the Property
6
3.
 
Conditions Precedent
7
     
3.1
Conditions Precedent to Obligations of Lender
       
3.2
Failure of Conditions Precedent
 
4.
 
Closing of Transaction
7
     
4.1
Closing
7
     
4.2
Monies to Borrower or Guarantors
8
     
4.4
Casualty and Condemnation
8
     
4.5
Borrower's Insurance
8
     
4.6
Deliveries at Closing
8
     
4.7
Reserve/Escrow Account
10
     
4.8
Recording and Delivery of Deed
11
     
4.9
Closing Costs
11
     
4.10
[Intentionally Deleted]
11
     
4.11
Obligations of Lender to Third Parties
11
5.
 
Covenant Not to Sue
11
     
5.1
Covenant Not to Sue
11
6.
 
Bankruptcy
 
12
7.
 
Consent to Foreclosure
13
     
7.1
General
13
8.
 
Acknowledgments
15
9.
 
Notices
 
15

 

 
(i)

--------------------------------------------------------------------------------

 
10.
 
Miscellaneous
16
     
10.1
Entire Agreement
16
     
10.2
Further Assurances
16
     
10.3
Construction
16
     
10.4
No Waiver
16
     
10.5
Governing Law
16
     
10.6
Counterparts
17
     
10.7
Controversy
17
     
10.8
No Merger, etc
17
     
10.9
Absolute Conveyance
17
     
10.10
Indemnification
17
     
10.11
References
18
     
10.12
Confidentiality
18
     
10.13
Time of the Essence
18
     
10.14
Severability
18
     
10.15
Effect on Loan Documents
18
     
10.16
Not an "Action"
18
     
10.17
[Intentionally Deleted]
18
     
10.18
Survival
18
     
10.19
Waiver of Trial by Jury
19
     
10.20
Relationship
19
     
10.21
Mortgagee in Possession
19
     
10.22
1031 Exchange
19
     
10.23
Ownership of Loan
19

 
LIST OF EXHIBITS
 
 
EXHIBIT A
–
Legal Description of the Land

 
 
EXHIBIT B
–
Rent Roll

 
 
EXHIBIT C
–
Contracts

 
 
EXHIBIT D
–
Form of Grant Deed

 
 
EXHIBIT E
–
Form of Bill of Sale and Assignment

 
 
EXHIBIT F
–
Form of Estoppel Affidavit

 
 
EXHIBIT F-1
–
Form of Release of Lender

 
 
EXHIBIT F-2
–
Form of Release of Borrower Parties

 
 
EXHIBIT G
–
Form of Request for Dismissal

 
 
EXHIBIT H
–
Form of Federal Certification of Non-Foreign Status

 
 
EXHIBIT I
–
Form of California Form 590

 
 
EXHIBIT J
–
Form of Tenant Notification Letter

 
 
(ii)

--------------------------------------------------------------------------------

 
